Exhibit 10.1

 

 

 

DEBTOR IN POSSESSION CREDIT AND SECURITY AGREEMENT

dated as of March 12, 2018

by and among

OREXIGEN THERAPEUTICS, INC.

as Borrower,

and

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as DIP Administrative Agent,

and

the DIP Lenders Party Hereto

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

     Page   ARTICLE 1 – DEFINITIONS      1  

Section 1.1

  Certain Defined Terms      1  

Section 1.2

  Accounting Terms and Determinations      15  

Section 1.3

  Other Definitional and Interpretive Provisions      15   ARTICLE 2 – DIP
FACILITY      16  

Section 2.1

  DIP Facility      16  

Section 2.2

  Availability of Funds      16  

Section 2.3

  DIP Lender Notes      17  

Section 2.4

  Fees      17  

Section 2.5

  Use of New Money Loan Proceeds      18  

Section 2.6

  [Reserved]      18  

Section 2.7

  Restrictions on Use of Funds      18  

Section 2.8

  Maximum Interest      19  

Section 2.9

  Maturity and Repayment      19  

Section 2.10

  Books and Records      20  

Section 2.11

  Interest Rate      20  

Section 2.12

  Default Interest Rate      20  

Section 2.13

  Voluntary Prepayment      20  

Section 2.14

  Mandatory Prepayment      21  

Section 2.15

  Advance by the DIP Administrative Agent      22  

Section 2.16

  Sharing of Setoffs      22  

Section 2.17

  Taxes      23   ARTICLE 3 – REPRESENTATIONS AND WARRANTIES      26  

Section 3.1

  Organization and Governmental Authorization; No Contravention      26  

Section 3.2

  Binding Effect      26   ARTICLE 4 – BUDGET      27  

Section 4.1

  Budget      27  

Section 4.2

  Budget Tests      28  

Section 4.3

  Budget Permitted Deviation      28   ARTICLE 5 – AFFIRMATIVE COVENANTS      28
 

Section 5.1

  [Reserved]      28  

Section 5.2

  Agreed Covenants      28  

Section 5.3

  363 Sale Milestones      29  



--------------------------------------------------------------------------------

Section 5.4

  Delivery of Information      29  

Section 5.5

  Conduct of Subsidiaries      29  

Section 5.6

  Additional Covenants      30  

Section 5.7

  Chapter 11 Filings      30  

ARTICLE 6 – NEGATIVE COVENANTS

     30  

ARTICLE 7 – CONDITIONS

     31  

Section 7.1

  Conditions to Interim DIP Facility      31  

Section 7.2

  Conditions to Full Availability      32  

Section 7.3

  Conditions to All DIP Loans      32   ARTICLE 8 – PRIORITY OF DIP LIENS;
SECURITY AGREEMENT      33  

Section 8.1

  Generally      33  

Section 8.2

  Priority      34  

Section 8.3

  Identification of Collateral      35  

Section 8.4

  Perfection and Maintenance of Liens      35  

Section 8.5

  Costs of Perfection and Enforcement      35  

Section 8.6

  Further Assurances      36  

Section 8.7

  Adequate Protection Obligations      36   ARTICLE 9 – DIP EVENTS OF DEFAULT   
  37  

Section 9.1

  DIP Events of Default      37  

Section 9.2

  Remedies      40  

Section 9.3

  Terminated Use of Cash Collateral      41  

Section 9.4

  Setoff Rights      41  

Section 9.5

  Application of Proceeds      41  

Section 9.6

  Waivers      42  

Section 9.7

  Injunctive Relief      42  

Section 9.8

  Marshaling; Payments Set Aside      42   ARTICLE 10 – DIP ADMINISTRATIVE AGENT
     43  

Section 10.1

  Appointment and Authorization      43  

Section 10.2

  Removal of the DIP Administrative Agent      43  

Section 10.3

  DIP Administrative Agent and Affiliates      43  

Section 10.4

  Exculpatory Provisions      43  

Section 10.5

  Liability of the DIP Administrative Agent      44  

Section 10.6

  Indemnification      45  

Section 10.7

  Right to Request and Act on Instructions      45  

Section 10.8

  Credit Decision      46  

 

ii



--------------------------------------------------------------------------------

Section 10.9

  Agency for Perfection      46  

Section 10.10

  Notice of Default      46  

Section 10.11

  Resignation of the DIP Administrative Agent; Successor DIP Administrative
Agent      46  

ARTICLE 11 – EXPENSES AND INDEMNITY

     47  

Section 11.1

  Expenses; Indemnity      47  

Section 11.2

  Indemnification by the Borrower      48  

Section 11.3

  Waiver of Consequential Damages, Etc.      48  

Section 11.4

  Payments      49  

Section 11.5

  Survival      49  

ARTICLE 12 – MISCELLANEOUS

     49  

Section 12.1

  Notices      49  

Section 12.2

  Severability      52  

Section 12.3

  Headings      52  

Section 12.4

  GOVERNING LAW; SUBMISSION TO JURISDICTION      52  

Section 12.5

  WAIVER OF JURY TRIAL      53  

Section 12.6

  NO ORAL AGREEMENTS, ENTIRE AGREEMENT      53  

Section 12.7

  Counterparts; Integration      53  

Section 12.8

  No Strict Construction      54  

Section 12.9

  Modification of Prepetition Note Documents      54  

Section 12.10

  Reinstatement      54  

Section 12.11

  Successors and Assigns      54  

Section 12.12

  USA PATRIOT Act Notification      54  

Section 12.13

  Incorporation of Chapter 11 Orders by Reference      54  

Section 12.14

  Voting Requirements; Amendments and Waivers      54  

Section 12.15

  Participations and Assignments      55  

Section 12.16

  No Fiduciary Duty      57  

SCHEDULES

Schedule 1(A): Schedule of DIP Lenders and Commitment Amounts

Schedule 1(B): DIP Lenders’ Holdings of Prepetition Secured Notes

Schedule 2: List of First Day Motions

Schedule 3: Real Property Leases of Borrower

Schedule 4: Schedule of Intellectual Property

 

iii



--------------------------------------------------------------------------------

EXHIBITS

Exhibit A: Initial Budget

Exhibit B: Form of Notice of Borrowing

Exhibit C: Letter Agreement with Orexigen Therapeutics Ireland Limited

Exhibit D: KEIP/KERP Term Sheet

Exhibit E: Form of Administrative Questionnaire

Exhibit F: Form of Assignment and Assumption

Exhibit G: Form of U.S. Tax Compliance Exhibits

 

iv



--------------------------------------------------------------------------------

DEBTOR IN POSSESSION CREDIT AND SECURITY AGREEMENT

THIS DEBTOR IN POSSESSION CREDIT AND SECURITY AGREEMENT (as the same may be
amended, supplemented, restated or otherwise modified from time to time, this
“Agreement”) is dated as of March 12, 2018, by and among OREXIGEN THERAPEUTICS,
INC., a Delaware corporation, as the borrower (the “Borrower”), WILMINGTON
TRUST, NATIONAL ASSOCIATION (“Wilmington Trust”), as agent (in such capacity,
including any successor thereto in such capacity, the “DIP Administrative
Agent”), and each of the lenders party hereto and listed on Schedule 1(A), and
any Person who becomes a lender hereto after the date hereof (each a “DIP
Lender”, and collectively, the “the DIP Lenders”). The Borrower, the DIP
Administrative Agent, and the DIP Lenders are sometimes referred to herein
individually as a “Party” and collectively as “Parties” to this Agreement.

RECITALS

WHEREAS, on the date hereof (the “Petition Date”), the Borrower filed a
voluntary petition for relief under Chapter 11 of the Bankruptcy Code (the
“Chapter 11 Case,” Case No.         ) in the United States Bankruptcy Court for
the District of Delaware (the “Bankruptcy Court”) and is continuing to operate
its businesses and manage its properties as a debtor and a debtor in possession
under sections 1107 and 1108 of the Bankruptcy Code.

WHEREAS, the Borrower is a party to that certain Indenture, dated as of
March 21, 2016 (as amended from time to time, the “Prepetition Indenture”),
among the Borrower, as borrower, and U.S. Bank National Association, as
indenture trustee (the “Prepetition Trustee”) and collateral agent (the
“Prepetition Collateral Agent”), pursuant to which the Borrower issued
$165,000,000 in principal amount of secured notes (the “Prepetition Secured
Notes”). The Borrower, the Prepetition Guarantors, and Prepetition Collateral
Agent are parties to that certain Security Agreement dated as of March 21, 2016
(the “Prepetition Security Agreement”). The DIP Lenders are beneficial Holders
(as defined in the Prepetition Indenture) of the Prepetition Secured Notes in
the amounts set forth in Schedule 1(B). The Prepetition Indenture, the
Prepetition Security Agreement and all instruments and documents executed at any
time in connection therewith, shall be referred collectively as the “Prepetition
Note Documents.”

WHEREAS, the Borrower has requested that the DIP Lenders enter into this
Agreement to provide the Borrower with a debtor-in-possession credit facility in
the principal amount of up to $70,000,000, and the DIP Lenders have agreed to
provide the debtor-in-possession credit facility to the Borrower subject to, and
on the terms and conditions of, (i) this Agreement, (ii) the Chapter 11 Orders
(as defined below), when entered, and (iii) sections 364(c)(1), 364(c)(2),
364(c)(3) and 364(d) of the Bankruptcy Code.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the Borrower, the DIP Lenders and the DIP
Administrative Agent agree as follows:

AGREEMENT

ARTICLE 1 – DEFINITIONS

Section 1.1 Certain Defined Terms. In addition to the terms defined elsewhere in
this Agreement, for all purposes of this Agreement, the following terms have the
following meanings:

“363 Sale” means a sale of all or substantially all of the Borrower’s assets as
approved by the 363 Sale Order.



--------------------------------------------------------------------------------

“363 Sale Milestones” shall have the meaning given to such term in Section 5.3.

“363 Sale Order” means an order entered by the Bankruptcy Court approving the
363 Sale, which order shall be reasonably satisfactory to the DIP Administrative
Agent and the Required DIP Lenders.

“Additional Funding Amount” shall have the meaning given to such term in
Section 2.15.

“Adequate Protection Liens” shall have the meaning given to such term in
Section 8.7(a).

“Administrative Questionnaire” means an Administrative Questionnaire in the form
of Exhibit E or another form reasonably acceptable to the DIP Administrative
Agent.

“Affiliate” means, with respect to any Person, (a) any Person that directly or
indirectly controls such Person, (b) any Person which is controlled by or is
under common control with such controlling Person, and (c) each of such Person’s
(other than, with respect to any DIP Lender, any DIP Lender’s) officers or
directors (or Persons functioning in substantially similar roles) and the
spouses, parents, descendants and siblings of such officers, directors or other
Persons. As used in this definition, the term “control” of a Person means the
possession, directly or indirectly, of the power to vote five percent (5%) or
more of any class of voting securities of such Person or to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

“Agent Parties” shall have the meaning given to such term in Section 12.1(d).

“Agreed Covenants” means except for such exceptions expressly approved by the
Required DIP Lenders in writing, the following covenants (i) from the
Prepetition Indenture: 4.02 (Maintenance of Office or Agency), 4.03
(Appointments to Fill Vacancies in Trustee’s Office), 4.05 (Maintenance of
Existence and Maintenance of Properties), 4.07 (Stay Extension and Usury Laws),
4.09 (Further Instruments and Acts), 4.11 (Tax Matters), 4.12 (Limitation on the
Incurrence of Additional Indebtedness) (provided that the DIP Facility shall be
“Permitted Indebtedness” thereunder), 4.13 (Limitations on the Prepayments, Etc.
of Indebtedness) (provided that the any payments made with respect to the DIP
Facility or as approved by the Bankruptcy Court with the consent of the Required
DIP Lenders shall not be subject to such provision), 4.14 (Restricted Payments),
4.15 (Asset Sales) (provided that the 363 Sale or any other sale approved by the
Bankruptcy Court with the consent of the Required DIP Lenders shall not be
subject to such provision ), 4.16 (Conduct of Business), 4.17 (Liens) (provided
that the DIP Facility and the Liens and Super-priority Claims granted in
connection with the DIP Facility shall not be subject to such provision), 4.18
(Limitation on Certain Restrictions on Subsidiaries) (provided that the DIP
Facility and the Liens and Super-priority Claims granted in connection with the
DIP Facility shall not be subject to such provision), 4.19 (Covenant to
Guarantee Obligations and Give Security), 4.20 (Maintenance of Insurance), 4.21
(Notes to Rank Senior) (provided that the DIP Facility and the Liens and
Super-priority Claims granted in connection with the DIP Facility shall not be
subject to such provision), 4.22 (Impairment of Security Interest) (provided
that the DIP Facility and the Liens and Super-priority Claims granted in
connection with the DIP Facility shall not be subject to such provision), 4.23
(Security Interests; Further Assurances and Post-Closing Covenants) (provided
that the DIP Facility and the Liens and Super-priority Claims granted in
connection with the DIP Facility shall not be subject to such provision); and
(ii) from the Prepetition Security Agreement: Sections 4.1 (Title; Consent), 4.2
(Validity of Security Interest), 4.3 (Defense of Claims) (provided that the DIP
Facility and the Liens and Super-priority Claims granted in connection with the
DIP Facility shall not be subject to such provision), 4.5 (Chief Executive
Office; Change of Name; Jurisdiction of Organization, etc.), 4.6 (Due
Authorization and Issuance), and 4.7 (Pledged Collateral) (provided that the DIP
Facility and the

 

2



--------------------------------------------------------------------------------

Liens and Super-priority Claims granted in connection with the DIP Facility
shall not be subject to such provision).

“Agreement” shall have the meaning given to such term in the preamble.

“Applicable Law” means as to any Person, all applicable Laws binding upon such
Person or to which such a Person is subject.

“Applicable Percentage” means, with respect to any DIP Lender at any time,
fraction (expressed as a percentage) (carried out to the second decimal
place) (a) the numerator of which is the sum of (i) the outstanding principal
amount of such DIP Lender’s DIP Loans at such time and (ii) such DIP Lender’s
New Money Loan Commitment at such time and (b) the denominator of which is the
sum (i) the aggregate outstanding principal amount of all DIP Loans at such time
and (ii) the aggregate amount of all New Money Loan Commitments outstanding at
such time. As to each DIP Lender, if the commitment of each DIP Lender to make
DIP Loans has been terminated pursuant to Section 2.1, 2.9, 2.13 or Section 9.2
or if the New Money Loan Commitments have expired, then the Applicable
Percentage of each DIP Lender shall be determined based on the Applicable
Percentage of such DIP Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each DIP Lender is
set forth opposite the name of such DIP Lender on Schedule 1(B) or in the
Assignment and Assumption pursuant to which such DIP Lender becomes a party
hereto, as applicable.

“Asset Sale Incentives” shall have the meaning given to such term in the
KEIP/KERP Term Sheet.

“Asset Sale Proceeds” shall have the meaning given to such term in the KEIP/KERP
Term Sheet.

“Assignee” shall have the meaning given to such term in Section 12.15(b).

“Assignment and Assumption” means an assignment and assumption entered into by a
DIP Lender and an assignee of such DIP Lender under Section 12.15(b) (with the
consent of any party whose consent is required by Section 12.15(b)), in
substantially the form of Exhibit F or any other form approved by the DIP
Administrative Agent.

“Auction” means an auction of all or substantially all of the Borrower’s assets
to be held in accordance with the Bidding Procedures and Bidding Procedures
Order.

“Availability Period” means the period during which DIP Loans shall be available
hereunder, which period shall commence on the Closing Date and end on the
Maturity Date, and which availability shall be subject to all of the terms and
conditions of this Agreement and the Chapter 11 Orders, including that no DIP
Event of Default has occurred and is continuing,

“Avoidance Actions” means all valid claims, objections, challenges, causes of
actions, or choses in action, including without limitation, claims of causes of
action pursuant to sections 502(d), 544, 545, 547, 548, 549, 550, 551, 553(b) or
724(a) of the Bankruptcy Code or applicable non-Bankruptcy Law.

“Bankruptcy Case” means the voluntary Chapter 11 case to be filed by the
Borrower in the Bankruptcy Court for the District of Delaware (the “Bankruptcy
Court”) on or around March 12, 2018.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as the same may be amended, modified or supplemented from time to
time, and any successor statute thereto.

 

3



--------------------------------------------------------------------------------

“Bid Deadline” shall have the meaning given to such term in Section 5.3(c).

“Bidding Procedures” means the bidding procedures governing the 363 Sale, as
approved by the Bankruptcy Court pursuant to the Bidding Procedures Order and
any other order of the Bankruptcy Court affecting the 363 Sale.

“Bidding Procedures Order” means an order of the Bankruptcy Court approving the
Bidding Procedures for the 363 Sale, scheduling the date for an Auction of all
or substantially all of the Borrower’s assets, scheduling the hearing to
consider approval of the 363 Sale, establishing related objection and other
deadlines, and approving related notices and forms, in form and substance
satisfactory to the DIP Administrative Agent and the Required DIP Lenders.

“Borrower” shall have the meaning given to such term in the preamble.

“Borrower Materials” shall have the meaning given to such term in
Section 12.1(e).

“Budget” means (i) the initial budget projecting operations for the ensuing
thirteen (13) week period, including cash flow, forecasts of receipts, and
disbursements, attached hereto as Exhibit A, and (ii) each weekly subsequent
thirteen (13) week cash flow forecast of receipts and disbursements (in
substantially the same format as the prior monthly cash flow forecast of
receipts and disbursements) submitted by the Borrower to the DIP Administrative
Agent no less frequently than once every two (2) weeks commencing on the
Wednesday of the fourth (4th) week following the Petition Date. All references
herein to the “Budget” shall mean as it is subject to the Net Receipt Permitted
Deviation and the Disbursements Permitted Deviation.

“Budget Test Period” means each week, commencing on the Petition Date, during
which the Borrower’s compliance with each Budget shall be tested in accordance
with terms of this Agreement and the Chapter 11 Orders.

“Business Day” means (i) any day except a Saturday, Sunday or other day on which
either the New York Stock Exchange is closed, or on which commercial banks in
New York are authorized by law to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the LIBO Rate or any
Loans, the term “Business Day” shall mean any day which is a Business Day
described in clause (i) and which is also a day for trading by and between banks
in Dollar deposits in the London interbank market.

“Carve-Out” means all DIP Obligations (and the repayment thereof), Prepetition
Secured Notes Protection, DIP Liens other liens and security interests, and
Super-priority Claims of the DIP Administrative Agent and the DIP Lenders
securing the DIP Facility and DIP Obligations shall be subject to and
subordinate to a carve out for payment of (a) all fees required to be paid
pursuant to 28 U.S.C. § 1930(a)(6) and any fees payable to the Clerk of the
Bankruptcy Court that are (i) incurred prior to the Maturity Date, and
(ii) included in the Budget for the period prior to the Maturity Date; plus
(b) all fees and expenses of Professionals that are (i) incurred prior to the
Maturity Date and which have not been paid prior to the Maturity Date,
(ii) allowed either prior to or after the Maturity Date, and (iii) included in
the amounts scheduled as “Restructuring Professional Fees Incurred” in the
Budget; plus (c) all fees and expenses of Professionals incurred and allowed
after the occurrence of the Maturity Date, in an amount not to exceed
$3,500,000; plus (d) an amount not to exceed $500,000 to fund the Borrower’s
costs and expenses (other than Professional fees and expenses included in the
preceding clause (c)) to conclude the Chapter 11 Case through a plan process,
structured or other case dismissal, case conversion or otherwise; plus (e) all
amounts necessary to fund the Borrower’s “Key Employee Retention Plan,” pursuant
to the KEIP/KERP Term Sheet (subject to and as approved by the Bankruptcy
Court); plus (f) an amount

 

4



--------------------------------------------------------------------------------

necessary to fund the Operational Incentive (as defined in the KEIP/KERP Term
Sheet) and Asset Sale Incentives (as defined in the KEIP/KERP Term Sheet) under
the “Key Employee Incentive Plan,” equal to one percent (1%) of Asset Sale
Proceeds (as defined in the KEIP/KERP Term Sheet) generated from a sale of the
Borrower’s assets that generated Asset Sale Proceeds of at least $40,000,000 and
not more than $80,000,000, pursuant to the KEIP/KERP Term Sheet (subject to and
as approved by the Bankruptcy Court); plus (g) all fees required to be paid
pursuant to 28 U.S.C. § 1930(a)(6) and any fees payable to the Clerk of the
Bankruptcy Court after the Maturity Date.

“Cash Collateral” shall have the meaning given to such term in section 363(a) of
the Bankruptcy Code.

“Casualty Event” means, with respect to any property (including any interest in
property) of the Borrower, any loss of, damage to, destruction of, or
condemnation or other taking of, such property for which Borrower receives
insurance proceeds, proceeds of a condemnation award or other compensation.

“Change in Control” means any of the following events: (a) any Person or two or
more Persons acting in concert shall have acquired beneficial ownership,
directly or indirectly, of, or shall have acquired by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation, will
result in its or their acquisition of or control over, voting stock of the
Borrower (or other securities convertible into such voting stock) representing
twenty percent (20%) or more of the combined voting power of all voting stock of
the Borrower, or (b) the occurrence of a “Change in Control” or terms of similar
import under any document or instrument governing or relating to Debt of or
equity in such Person. As used herein, “beneficial ownership” shall have the
meaning provided in Rule 13d-3 of the SEC under the Securities Exchange Act of
1934.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Chapter 11 Case” shall have the meaning given to such term in the recitals.

“Chapter 11 Orders” means, collectively, the Interim DIP Order and, once entered
by the Bankruptcy Court, the Final DIP Order, as the same may be amended,
modified or otherwise supplemented from time to time in compliance with this
Agreement.

“Closing Date” means the date on or about the Interim DIP Order Entry Date on
which the specified portion of the New Money Loan Commitments is made available
for borrowings under the DIP Facility, which shall be no later than three
(3) Business Days after the Interim DIP Order Entry Date, subject to
satisfaction (or waiver by the Required DIP Lenders and the DIP Administrative
Agent) of the applicable conditions precedent set forth herein.

“Collateral” means all real and personal property of the Borrower and its estate
of any kind or nature whatsoever, tangible or mixed, now existing or hereafter
acquired or created, whether existing

 

5



--------------------------------------------------------------------------------

before or arising after the commencement of the Bankruptcy Case, including:
(a) Accounts; (b) money of every kind; (c) Intellectual Property; (d) Chattel
Paper; (e) Commercial Tort Claims; (f) Deposit Accounts; (g) Documents: (h)
Electronic Chattel Paper; (i) Equipment; (j) Fixtures; (k) General Intangibles;
(l) Goods; (m) Instruments; (n) Inventory; (o) Investment Property;
(p) Letter-of-Credit Rights; (q) Payment Intangibles; (r) Promissory Notes;
(s) Securities Entitlements; (t) Securities Accounts; (u) Software; (v)
Supporting Obligations; (w) Tangible Chattel Paper; (x) all other personal
property not otherwise described in clauses (a) through (w) above; and (y) all
accessions to, substitutions and replacements for and proceeds and products of
the foregoing, together with all books and records, customer lists, credit
files, computer files, programs, printouts and other computer materials and
records related thereto and any General Intangibles at any time evidencing or
relating to any of the foregoing and all collateral security and guarantees
given by any Person with respect to any of the foregoing. Notwithstanding the
foregoing, the term “Collateral” and the component definitions thereof shall not
include and, this Agreement shall not, at any time, constitute a grant of
security interest in (i) the Excluded Capital Stock (as defined in the
Prepetition Indenture) or (ii) any Excluded Avoidance Actions. For avoidance of
doubt “Collateral” includes all Pledged Collateral under the Prepetition
Security Agreement.

“Communications” shall have the meaning given to such term in Section 12.1(d).

“Debt” of a Person means at any date, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable arising and paid on a timely basis and in the Ordinary
Course of Business, (d) all capital leases of such Person, (e) all
non-contingent obligations of such Person to reimburse any bank or other Person
in respect of amounts paid under a letter of credit, banker’s acceptance or
similar instrument, (f) all equity securities of such Person subject to
repurchase or redemption other than at the sole option of such Person, (g) all
obligations secured by a Lien on any asset of such Person, whether or not such
obligation is otherwise an obligation of such Person, (h) “earnouts”, purchase
price adjustments, profit sharing arrangements, deferred purchase money amounts
and similar payment obligations or continuing obligations of any nature of such
Person arising out of purchase and sale contracts, (i) all Debt of others
guaranteed by such Person, (j) off-balance sheet liabilities and/or pension plan
or multiemployer plan liabilities of such Person, (k) obligations arising under
non-compete agreements, and (l) obligations arising under bonus, deferred
compensation, incentive compensation or similar arrangements, other than those
arising in the Ordinary Course of Business. Without duplication of any of the
foregoing, Debt of the Borrower shall include the DIP Loans.

“Debtor Party” means, collectively, the Borrower, the Prepetition Guarantors,
and each corporation, partnership, limited partnership, limited liability
company or other legal entity whose consent or authorization is required for the
Borrower to enter into, and perform its obligations under, this DIP Facility or
the Prepetition Secured Notes.

“Default” means the occurrence or existence of any event, circumstance, state of
facts or condition which, but for the giving of any required notice, the
expiration of any applicable grace or cure period or the satisfaction of any
other condition precedent, would constitute a DIP Event of Default hereunder.

“Defaulting DIP Lender” shall have the meaning given to such term in
Section 2.15.

“Deficiency” means, with respect to the Budget, if at any time the projected
disbursements of the Borrower for any Budget Test Period exceeds (i) the
projected net receipts to be collected for the Budget Test Period and (ii) the
remaining availability of the New Money Loan Commitments.

 

6



--------------------------------------------------------------------------------

“Deposit Account” means a “deposit account” (as defined in Article 9 of the
UCC), an investment account, or other account in which funds are held or
invested for credit to or for the benefit of the Borrower.

“Designation Rights” means, with respect to any Real Property Lease, the sole,
exclusive, and continuing right to select, identify and designate a Real
Property Lease shall be either: (i) rejected or (ii) assumed and assigned in
connection with a 363 Sale or otherwise, including, without limitation, to whom
it shall be assigned (including (a) which may be a purchaser or a purchaser’s
Affiliate in a 363 Sale, or (b) any designated assignment to a third party which
may, at the election of the Required DIP Lenders, involve a consensual agreement
with such third party to waive its claims and terminate the Real Property Lease
in lieu of assigning it), and, as to which the Borrower, upon such election,
shall take such actions as may be reasonably required to effectuate such
termination.

“DIP Administrative Agent” shall have the meaning given to such term in the
preamble.

“DIP Administrative Agent Account” means the account designated from time to
time in writing as the “DIP Administrative Agent Account” by the DIP
Administrative Agent to the other parties hereto.

“DIP Collateral” shall have the meaning given to such term in Section 8.1.

“DIP Event of Default” shall have the meaning given to such term in Section 9.1.

“DIP Facility” shall have the meaning given to such term in Section 2.1.

“DIP Lender” and “DIP Lenders” have the meanings given to such term in the
preamble.

“DIP Lender Note” shall have the meaning given to such term in Section 2.3.

“DIP Liens” shall have the meaning given to such term in Section 8.1.

“DIP Loans” means, collectively, all New Money Loans and Roll-Up Loans.

“DIP Loan Documents” means this Agreement, any DIP Lender Notes, the Security
Documents, the Fee Letter and all other documents, instruments and agreements
related to the DIP Obligations and heretofore executed, executed concurrently
herewith or executed at any time and from time to time hereafter, as any or all
of the same may be amended, supplemented, restated or otherwise modified from
time to time.

“DIP Loan Transfer” shall have the meaning given to such term in
Section 12.15(b).

“DIP Obligations” means the Borrower’s agreement to the prompt payment in full
when due (whether at stated maturity, by acceleration or otherwise, including
amounts that would become due but for the operation of the automatic stay) of
all obligations and all fees, indemnification payments, premium and other
amounts whatsoever, whether direct or indirect, absolute or contingent, now or
hereafter from time to time owing or existing to the DIP Lenders or the DIP
Administrative Agent under this DIP Facility or any of the DIP Loan Documents,
including all interest, fees, premium and expenses accrued or incurred
subsequent to the commencement of any bankruptcy or insolvency proceeding with
respect to the Borrower, whether or not such interest, fees, premium or expenses
are enforceable or allowed as a claim in such proceeding.

 

7



--------------------------------------------------------------------------------

“DIP Secured Parties” means, collectively, the DIP Administrative Agent and the
DIP Lenders.

“Disbursements Permitted Deviation” shall have the meaning given to such term in
Section 4.2(b).

“Dollars” or “$” means the lawful currency of the United States of America.

“Eligible Subscriber” means a Person who beneficially owns (or whose affiliates
beneficially own) Prepetition Secured Notes issued under the Prepetition
Indenture who (x) is (or derives its interest from) a legal owner of Prepetition
Notes in which such Eligible Subscriber (or its designated Affiliate (including
funds under common management)) owns a beneficial interest and has executed this
Agreement and (y) commits to fund its portion of the New Money Loans in the
amount of its New Money Loan Commitment set forth on Schedule 1(A) or set forth
on the Assignment and Assumption pursuant to which it became a party hereto.

“Excluded Avoidance Actions” shall mean all claims and causes of action pursuant
to sections 545, 548, 549 and 724(a) of the Bankruptcy Code and all proceeds
thereof.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any DIP Lender, its applicable lending office located
in, the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a DIP Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such DIP Lender with respect to an applicable interest in a DIP Loan or New
Money Loan Commitment pursuant to a law in effect on the date on which (i) such
DIP Lender acquires such interest in the DIP Loan or New Money Loan Commitment,
or (ii) such DIP Lender changes its lending office, except in each case to the
extent that, pursuant to Section 2.17, amounts with respect to such Taxes were
payable either to such DIP Lender’s assignor immediately before such DIP Lender
became a party hereto or to such DIP Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.17(g) and (d) any withholding Taxes imposed under FATCA. It is
understood and agreed, for the avoidance of doubt, that any U.S. Federal
withholding tax imposed on a Foreign Lender (including an assignee or
participant) as a result of a Change in Law or regulation or interpretation
thereof occurring after the time such Foreign Lender became a party to this
Agreement shall not be an Excluded Tax.

“Existing Primed DIP Secured Obligations” means the pre-petition obligations and
Liens securing the Prepetition Secured Notes and other pre-petition secured
obligations of the Borrower including foreign exchange, currency and interest
rate hedged obligations.

“Extraordinary Receipt” means any cash in excess of $125,000 received by or paid
to or for the account of the Borrower not in the Ordinary Course of Business,
including, tax refunds, pension plan reversions, proceeds of insurance,
condemnation awards (and payments in lieu thereof), indemnity payments
(including in connection with any acquisition) and any purchase price
adjustments (including in connection with any acquisition).

“FATCA” means sections 1471 through 1474 of the Internal Revenue Code of 1986,
as of the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to section 1471(b)(1) of the Internal Revenue
Code of 1986

 

8



--------------------------------------------------------------------------------

and any fiscal or regulatory legislation, rules or practices adopted pursuant to
any intergovernmental agreement, treaty or convention among Governmental
Authorities and implementing such sections of the Internal Revenue Code of 1986.

“Fee Letter” means that certain Fee Letter, dated as of the date hereof, between
the Borrower and the DIP Administrative Agent.

“Final DIP Order” means an order of the Bankruptcy Court, satisfactory to the
DIP Administrative Agent and the Required DIP Lenders in their sole discretion,
approving the DIP Loan Documents and granting the Super-priority Claim status
and Liens described in Article 8 on a final basis, which Final DIP Order
(i) shall have been entered upon an application or motion of the Borrower
satisfactory in form and substance to DIP Administrative Agent and the Required
DIP Lenders in all material respects, on such prior notice to such Parties as
may in each case be entitled to notice under the Bankruptcy Code, (ii) shall be
in full force and effect, and (iii) shall not have been stayed, reversed,
modified or amended in any respect; and, if the Final DIP Order is the subject
of a pending appeal in any respect, neither the making of any DIP Loan nor the
performance by the Borrower of any of its obligations hereunder or under any of
the other the DIP Loan Documents or under any other instrument or agreement
related thereto shall be the subject of a presently effective stay pending
appeal.

“Final DIP Order Entry Date” means the date on which the Bankruptcy Court enters
the Final DIP Order.

“First Day Motions” means those motions listed in Schedule 2.

“First Day Orders” means orders of the Bankruptcy Court granting the First Day
Motions.

“Foreign Lender” means (i) if the Borrower is a U.S. Person, a DIP Lender that
is not a U.S. Person, and (ii) if the Borrower is not a U.S. Person, a DIP
Lender that is resident or organized under the laws of a jurisdiction other than
that in which the Borrower is resident for tax purposes.

“GAAP” means United States generally accepted accounting principles applied on a
consistent basis during the periods involved.

“General Intangible” means any “general intangible” as defined in Article 9 of
the UCC, and any personal property, including things in action, other than
accounts, chattel paper, commercial tort claims, deposit accounts, documents,
goods, instruments, investment property, letter of credit rights, letters of
credit, money, and oil, gas or other minerals before extraction, but including
payment intangibles and software.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or Person exercising
executive, legislative, judicial regulatory or administrative functions of or
pertaining to government and any corporation or other Person owned or controlled
(through stock or capital ownership or otherwise) by any of the foregoing,
whether domestic or foreign.

“Holders” mean the beneficial holders of Prepetition Secured Notes under the
Prepetition Indenture.

“Indemnified Liabilities” shall have the meaning given to such term in
Section 11.2.

 

9



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any DIP Loan Document and (b) to the extent not otherwise
described in (a) Other Taxes.

“Indemnitee” shall have the meaning given to such term in Section 11.2.

“Intellectual Property” means with respect to any Person, all United States and
foreign patents, patent applications and like protections, including
improvements, divisions, continuation, renewals, reissues, extensions and
continuations in part of the same, trademarks, trade names, trade styles, trade
dress, service marks, logos and other business identifiers and, to the extent
permitted under Applicable Law, any applications therefore, whether registered
or not, and the goodwill of the business of such Person connected with and
symbolized thereby, copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
works, whether published or unpublished, technology, know-how and processes,
operating manuals, trade secrets, clinical and non-clinical data, computer
hardware and software, rights to unpatented inventions and all applications and
licenses therefor, used in or necessary for the conduct of business by such
Person and all claims for damages by way of any past, present or future
infringement of any of the foregoing, including, without limitation, the
Intellectual Property identified on Schedule 4 hereto.

“Interest Payment Date” means each monthly anniversary of the Closing Date until
the Maturity Date. To the extent any such date is not a Business Day, the
Interest Payment Date shall be the next succeeding Business Day.

“Interest Period” means each period commencing on a LIBOR Reset Date and ending
on the day immediately preceding the then-next succeeding LIBOR Reset Date.

“Interim DIP Facility” shall have the meaning given to such term in
Section 2.2(a).

“Interim DIP Facility Maturity Date” shall have the meaning given to such term
in Section 2.2(a).

“Interim DIP Order” means an order of the Bankruptcy Court, satisfactory to the
DIP Administrative Agent and the Required DIP Lenders in their sole discretion,
approving, on an interim basis, the Interim DIP Facility.

“Interim DIP Order Entry Date” means the date on which the Bankruptcy Court
enters the Interim DIP Order.

“Interim Period” means the period commencing on the Closing Date and ending on
the earlier of the Final DIP Order Entry Date or the Maturity Date.

“Investment” means any investment in any Person, whether by means of acquiring
(whether for cash, property, services, securities or otherwise), making or
holding Debt (including any intercompany Debt), securities, capital
contributions, loans, time deposits, advances, guarantees or otherwise. The
amount of any Investment shall be the original cost of such Investment plus the
cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect
thereto.

“KEIP/KERP Term Sheet” means the term sheet attached hereto as Exhibit D.

 

10



--------------------------------------------------------------------------------

“Laws” means any and all federal, state, provincial, territorial, local and
foreign statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, codes, injunctions, permits, governmental agreements
and governmental restrictions, whether now or hereafter in effect, which are
applicable to the Borrower, this Agreement or the DIP Facility in any particular
circumstance.

“Lender Affiliated Parties” shall have the meaning given to such term in
Section 12.16.

“LIBO Rate” shall mean, for any Interest Period, the greater of (i) the rate per
annum determined by the DIP Administrative Agent by reference to the ICE
Benchmark Administration London Interbank Offered Rate for deposits in Dollars
for a term of one (1) month (as set forth on the applicable Bloomberg screen
page or by such other commercially available source providing such quotations as
may be designated by the DIP Administrative Agent from time to time) at
approximately 11:00 a.m., London, England time, on the second full Business Day
preceding the first day of such Interest Period; provided, however, that to the
extent that an interest rate is not ascertainable pursuant to the foregoing
provisions of this definition, the LIBO Rate shall be the interest rate per
annum determined by the DIP Administrative Agent to be the average of the rates
per annum at which the DIP Administrative Agent is offered deposits in Dollars
by major banks in the London interbank market in London, England at
approximately 11:00 a.m., London, England time, two (2) Business Days prior to
the first day of such Interest Period and (ii) 1.00% per annum.

“LIBOR Reset Date” means the Closing Date and the first Business Day of each
calendar month occurring thereafter.

“Lien” means, with respect to any asset, a lien, charge, pledge, security
interest, encumbrance, right of first refusal, preemptive right or other
restriction of any kind, in respect of such asset.

“Litigation” means any action, suit or proceeding before any court, mediator,
arbitrator or Governmental Authority.

“Loan Repayment Funds” shall have the meaning given to such term in
Section 2.14(a).

“Major Decision” shall have the meaning given to such term in Section 12.14(b).

“Material Adverse Effect” means that the matter in question could reasonably be
anticipated to materially and adversely affect (a) the Borrower’s ability to
perform its obligations under any of the DIP Loan Documents, (b) the Borrower’s
ability to operate in conformance with then current Budget, (c) the cash flow or
marketability of the Collateral, either presently or as contemplated to be
operated, constructed, used, leased or configured pursuant to Budget,
(d) enforceability of any DIP Loan Document or the perfection or priority of any
Lien created under any DIP Loan Document, or (e) the business operations,
economic performance, assets or condition (financial or otherwise) of the
Borrower; provided, that the filing or continuation of the Bankruptcy Case shall
not be deemed to have a Material Adverse Effect.

“Maturity Date” means the earliest to occur of the Interim DIP Facility Maturity
Date, the closing of the 363 Sale, the occurrence of a DIP Event of Default and
the expiration of any applicable cure period, and July 31, 2018.

“Maximum Lawful Rate” shall have the meaning given to such term in Section 2.8.

“Net Receipt Permitted Deviation” shall have the meaning given to such term in
Section 4.2(a).

 

11



--------------------------------------------------------------------------------

“Net Receipts” means the collection by the Borrower of gross revenue less
amounts set off by wholesalers for (i) prompt pay, (ii) wholesaler fees,
(iii) returns, (iv) chargebacks and (v) other adjustments and miscellaneous
receipts in the ordinary course of business consistent with past practice.

“New Money Loan” shall have the meaning given to such term in Section 2.1.

“New Money Loan Commitments” means the commitments of the DIP Lenders under, and
subject to, this Agreement and the Chapter 11 Orders to advance the Borrower a
maximum of $35,000,000 of New Money Loans. The New Money Loan Commitment of each
DIP Lender is set forth on Schedule 1(A) or in the Assignment and Assumption
pursuant to which such DIP Lender assumed its New Money Loan Commitment.

“Notice of Borrowing” means a written notice substantially in the form of
Exhibit B.

“Ordinary Course of Business” means, in respect of any transaction involving the
Borrower, the ordinary course of business of the Borrower, as conducted by the
Borrower in accordance with past practices.

“Orexigen Ireland” means Orexigen Therapeutics Ireland Limited.

“Orexigen Ireland Agreement” shall have the meaning given to such term in
Section 2.14(a).

“Other Connection Taxes” means with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced by any
DIP Loan Document, or sold or assigned an interest in any DIP Loan or DIP Loan
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any DIP Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment pursuant to an Assignment
and Assumption.

“Party” and “Parties” shall have the meanings given to such terms in the
preamble.

“Participant” shall have the meaning given to such term in Section 12.15(a).

“Participant Register” shall have the meaning given to such term in
Section 12.15(a).

“Perfection Documents” shall have the meaning given to such term in
Section 8.4(c).

“Permitted Exceptions” means (i) a valid, non-avoidable and enforceable Lien
that is perfected subsequent to the Petition Date as permitted by section 546(b)
of the Bankruptcy Code, or (ii) a valid, non-avoidable and enforceable Lien that
was senior to the Liens securing the Prepetition Secured Notes on the Petition
Date.

“Person” means any natural person, corporation, limited liability company,
professional association, limited partnership, general partnership, joint stock
company, joint venture, association,

 

12



--------------------------------------------------------------------------------

company, trust, bank, trust company, land trust, business trust or other
organization, whether or not a legal entity, and any Governmental Authority.

“Personal Property” means all of the Borrower’s personal property, accounts,
equipment, goods, inventory, and fixtures on or hereafter located upon, attached
to, and/or used or required to be used in connection with the operation of the
business of the Borrower, including the following types of property, as defined
in Article 9 of the Uniform Commercial Code: Accounts, Chattel Paper, Commercial
Tort Claims, Deposit Accounts, Electronic Chattel Paper, Equipment, General
Intangibles, Goods, Instruments, Inventory, Investment Property, Letter of
Credit Rights, and Supporting Obligations.

“Platform” shall have the meaning given to such term in Section 12.1(d).

“Pledged Collateral” shall have the meaning given to such term in the
Prepetition Security Agreement.

“Petition Date” shall have the meaning given to such term in the recitals to
this Agreement.

“Prepetition Collateral Agent” shall have the meaning given to such term in the
recitals to this Agreement.

“Prepetition Guarantor” shall have the meaning given to such term in the
Prepetition Indenture.

“Prepetition Indenture” shall have the meaning given to such term in the
recitals to this Agreement.

“Prepetition Liens” mean the Liens securing the obligations of the Borrower
under the Prepetition Note Documents.

“Prepetition Note Documents” shall have the meaning given to such term in the
recitals to this Agreement.

“Prepetition Secured Notes” shall have the meaning given to such term in the
recitals to this Agreement.

“Prepetition Secured Notes Protection” shall have the meaning given to such term
in Section 8.7.

“Prepetition Security Agreement” shall have the meaning given to such term in
the recitals to this Agreement.

“Prepetition Trustee” shall have the meaning given to such term in the recitals
to this Agreement.

“Professionals” mean professionals retained by the Borrower and any official
committee of unsecured creditors or equityholders appointed in the Chapter 11
Case, other than ordinary course professionals.

“Proposed Budget” shall have the meaning given to such term in Section 4.1(a).

“Proposed Budget Objection” shall have the meaning given to such term in
Section 4.1(a).

 

13



--------------------------------------------------------------------------------

“Public Lender” shall have the meaning given to such term in Section 12.1(e).

“Real Property Leases” shall have the meaning given to such term in
Section 8.1(d).

“Recipient” means (a) the DIP Administrative Agent, or (b) any DIP Lender, as
applicable.

“Reconciliation Report” means the weekly report delivered by the Borrower to the
DIP Administrative Agent (for distribution to the DIP Lenders) on the third
(3rd) Business Day of the immediately following week detailing the actual and
budgeted results for such week on a cumulative basis by line item in the Budget
and the cash receipts, together with a reasonably detailed written explanation
of all Net Receipt Permitted Deviations and Disbursements Permitted Deviation,
which report shall be in form and substance satisfactory to the DIP Lenders and
the Borrower.

“Register” shall have the meaning given to such term in Section 12.15(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Required DIP Lenders” means, as of any date of determination, DIP Lenders
having New Money Loan Commitments and DIP Loans outstanding representing more
than 50% of the sum of all New Money Loan Commitments and all DIP Loans
outstanding at such time.

“Required Holders” means Holders of a majority of the outstanding amount of the
Prepetition Secured Notes as of the date of determination.

“Roll-Up Facility” shall have the meaning given to such term in Section 2.1.

“Roll-Up Lender” means each DIP Lender that has a New Money Loan Commitment.

“Roll-Up Loan” shall have the meaning given to such term in Section 2.2(a).

“Roll-Up Loan Percentage” means, with respect to any Roll-Up Lender at any time,
the ratio (expressed as a percentage) (i) the numerator of which is equal to the
unused New Money Loan Commitment of such Roll-Up Lender at such time and
(ii) the denominator of which is equal to the aggregate unused New Money Loan
Commitments of all Roll-Up Lenders at such time.

“Securities Account” means a “securities account” (as defined in Article 9 of
the UCC), an investment account, or other account in which investment property
or securities are held or invested for credit to or for the benefit of the
Borrower.

“Security Document” shall have the meaning given to such term in Section 8.4(a).

“Stated Rate” shall have the meaning given to such term in Section 2.8.

“Subsidiary” means any direct or indirect subsidiary of the Borrower.

“Super-priority Claim” means a claim against the Borrower in the Chapter 11 Case
that is expressly granted pursuant to this Agreement and the Final DIP Order
that is a super-priority, administrative expense claim pursuant to section
364(c)(1) of the Bankruptcy Code and which has priority, unless otherwise
expressly indicated in this Agreement, over any or all administrative expenses

 

14



--------------------------------------------------------------------------------

and other claims of the kind specified in, or otherwise arising or ordered
under, any sections of the Bankruptcy Code (including sections 105, 326, 328,
330, 331, 503(b), 507(a), 507(b), 546(c) and/or 726 thereof), and that is
subject only to the Carve-Out and relative priorities of such claims as
expressly set forth herein and in the Final DIP Order.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Trustee” means U.S. Bank in its capacity as trustee under the Prepetition
Indenture.

“UCC” means the Uniform Commercial Code of the State of Delaware or of any other
state the laws of which are required to be applied in connection with the
perfection of security interests in any DIP Collateral.

“United States” and “U.S.” mean the United States of America.

“Upfront Fee” shall have the meaning given to such term in Section 2.4(a).

“U.S. Bank” means U.S. Bank National Association, Trustee and Collateral Agent
under the Prepetition Indenture (as such terms are defined therein).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code of 1986.

“U.S. Tax Compliance Certificate” has the meaning specified in Section 2.17(g).

“Wilmington Trust” shall have the meaning given to such term in the preamble.

“Withholding Agent” means the Borrower and the DIP Administrative Agent.

Section 1.2 Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder (including determinations made pursuant to the exhibits
hereto) shall be made, and all financial statements required to be delivered
hereunder shall be prepared in accordance with GAAP applied on a basis
consistent with the most recent audited financial statements of the Borrower
delivered to the DIP Administrative Agent and each of the DIP Lenders on or
prior to the Closing Date. Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made,
without giving effect to any election under Statement of Financial Accounting
Standards 159 (or any other Financial Accounting Standard having a similar
result or effect) to value any Debt or other liabilities of the Borrower or any
Subsidiary of the Borrower at “fair value”, as defined therein.

Section 1.3 Other Definitional and Interpretive Provisions. References in this
Agreement to “Articles”, “Sections”, “Annexes”, “Exhibits”, or “Schedules” shall
be to Articles, Sections, Annexes, Exhibits or Schedules of or to this Agreement
unless otherwise specifically provided. Any term defined herein may be used in
the singular or plural. “Include”, “includes” and “including” shall be deemed to
be followed by “without limitation”. Except as otherwise specified or limited
herein, references to any Person or Party include the successors and permitted
assigns of such Person or Party. References “from” or “through” any date mean,
unless otherwise specified, “from and including” or “through and including”,
respectively. Unless otherwise specified herein, the settlement of all payments
and fundings hereunder

 

15



--------------------------------------------------------------------------------

between or among the Parties hereto shall be made in lawful money of the United
States and in immediately available funds. References to any statute or act
shall include all related current regulations and all amendments and any
successor statutes, acts and regulations. References to any statute or act,
without additional reference, shall be deemed to refer to federal statutes and
acts of the United States. References to any agreement, instrument or document
shall include all schedules, exhibits, annexes and other attachments thereto. As
used in this Agreement, the meaning of the term “material” or the phrase “in all
material respects” is intended to refer to an act, omission, violation or
condition which reflects or could reasonably be expected to result in a Material
Adverse Effect. References to capitalized terms that are not defined herein, but
are defined in the UCC, shall have the meanings given them in the UCC. All
references herein to times of day shall be references to daylight or standard
time, as applicable.

ARTICLE 2 – DIP FACILITY

Section 2.1 DIP Facility. During the Availability Period, subject to
Section 2.2, the DIP Lenders agree to and shall make available to the Borrower:
(i) new money term loans in an aggregate amount of up to $35,000,000
(collectively, the “New Money Loans”), (ii) Roll-Up Loans in an aggregate amount
of $35,000,000 (the “Roll-Up Facility”), and (iii) the Upfront Fee, which shall
be approved by the Interim DIP Order and deemed fully earned on the Closing Date
and shall be paid in-kind on the Closing Date by being capitalized and added
ratably to the outstanding principal amount of each DIP Lender’s DIP Loans on
the Closing Date (in the same percentage as such DIP Lender’s pro rata share of
the New Money Loan Commitments on the Closing Date and as set forth on Schedule
1(A) hereto) and shall constitute DIP Loan principal for all purposes under this
Agreement and the Chapter 11 Orders (collectively, the “DIP Facility”). During
the Availability Period, subject to Section 2.2, the DIP Lenders shall make the
New Money Loans (in an aggregate principal amount at any one time outstanding
not to exceed the sum of the New Money Loan Commitments as in effect on the
Closing Date) available to Borrower from time to time in incremental amounts in
the discretion of the Borrower. DIP Loans may not be repaid and re-borrowed by
the Borrower. The amount of each DIP Lender’s New Money Loan Commitment shall be
automatically and permanently reduced by the amount of each New Money Loan
funded by such DIP Lender pursuant to this Section 2.1, immediately upon the
funding thereof.

Section 2.2 Availability of Funds.

(a) Interim DIP Facility. During the Interim Period, subject to compliance with
the terms, conditions and covenants in this Agreement, the Interim DIP Order and
the Budget, the Interim DIP Facility, in the aggregate amount of up to
$15,350,000, shall be made available to the Borrower and shall consist of the
following (collectively, the “Interim DIP Facility”): (i) The maximum amount of
New Money Loans available to be drawn by the Borrower under the DIP Facility
shall be $7,500,000, which may be borrowed in one or more draws in accordance
with the initial Budget; (ii) the maximum amount of Roll-Up Loans (as defined
below) available to be drawn by the Borrower under the DIP Facility shall be
$7,500,000, which the Roll-Up Lenders shall be deemed to have made to the
Borrower at the same time and in the same amount as each New Money Loan is
borrowed under clause (i) of this Section 2.2(a), and which shall be rolled-up
on a final basis pursuant to the Interim DIP Order; and (iii) the Upfront Fee in
the amount of $350,000. Roll-Up Loans under the Interim DIP Facility shall be
deemed to have been made to the Borrower by rolling-up an equal amount of
Prepetition Secured Notes into DIP Loans (each, a “Roll-Up Loan”). Each Roll-Up
Loan deemed made pursuant to clause (ii) of this Section 2.2(a) shall be deemed
made by each Roll-Up Lender in an amount equal to such Roll-Up Lender’s Roll-Up
Loan Percentage of such Roll-Up Loan. All DIP Loans made (or deemed made) under
the Interim DIP Facility shall be due and payable on the date that is the
earliest to occur of (i) thirty (30) calendar days after the Interim DIP Order
Entry Date (unless such date is extended by the Required DIP Lenders), and
(ii) the occurrence of a DIP Event of Default and the expiration of any
applicable cure period, unless the

 

16



--------------------------------------------------------------------------------

Final DIP Order approving the DIP Facility in form and substance satisfactory to
the Required DIP Lenders and the DIP Administrative Agent shall have been
entered by the Bankruptcy Court on or before such date (the “Interim DIP
Facility Maturity Date”).

(b) Full Availability. On the Final DIP Order Entry Date, subject to compliance
with the terms, conditions and covenants in this Agreement, the Chapter 11
Orders and the Budget, (i) the full remaining amount of the New Money Loan
Commitments shall be available to the Borrower during the Availability Period in
one or more borrowings, and (ii) the full amount of the $35,000,000 Roll-Up
Facility shall be available to the Borrower, less the aggregate amount of the
Roll-Up Loans deemed borrowed under the Interim DIP Facility, and effective
immediately upon the entry of the Final DIP Order, each Roll-Up Lender shall be
deemed to have made a Roll-Up Loan to the Borrower in an amount equal to such
Roll-Up Lender’s Roll-Up Loan Percentage of the remaining amount of the Roll-Up
Facility.

(c) Borrowing Notice; Delivery of Funds. Each request for a New Money Loan shall
be submitted to the DIP Administrative Agent in writing not less than three
(3) Business Days prior to the date upon which funding of such New Money Loan is
sought by the Borrower, and shall be in the form of a Notice of Borrowing
appropriately completed and signed by an officer of the Borrower. Each Notice of
Borrowing shall specify (i) the requested date of the borrowing (which shall be
a Business Day), (ii) the principal amount of New Money Loans to be borrowed and
(iii) the wiring information of the account of the Borrower to which the
proceeds of such borrowing are to be disbursed. Following receipt of a Notice of
Borrowing, the DIP Administrative Agent shall promptly notify each DIP Lender of
its ratable amount of the New Money Loans requested. Each DIP Lender shall make
the amount of its New Money Loan available to the Administrative Agent in
immediately available funds to the Administrative Agent’s Account not later than
2:00 p.m. (Eastern time) on the Business Day specified in the applicable Notice
of Borrowing. Upon satisfaction of the applicable conditions set forth in
Section 7.3, the DIP Administrative Agent shall make all funds so received
available to the Borrower in like funds by wire transfer of such funds to the
account of the Borrower specified in the applicable Notice of Borrowing.
Notwithstanding anything to the contrary contained herein, there shall be no
more than one (1) borrowing of New Money Loans in any calendar week.

Section 2.3 DIP Lender Notes. Upon the written request of a DIP Lender, the
portion of the DIP Facility provided by such DIP Lender shall be evidenced by a
promissory note executed by the Borrower and delivered by the Borrower to the
requesting DIP Lender (each as amended, restated, renewed or replaced from time
to time, a “DIP Lender Note”).

Section 2.4 Fees. The Borrower shall pay the following fees, all of which shall
be DIP Obligations:

(a) Upfront Fee. As provided in Section 2.2, on the Closing Date, the Borrower
shall pay the DIP Lenders a fee equal to one (1) percent of the aggregate amount
of New Money Loan Commitments (i.e., $350,000) (the “Upfront Fee”). The Upfront
Fee shall be deemed fully earned on the Closing Date and shall be paid in-kind
on the Closing Date by being capitalized and added ratably to the outstanding
principal amount of each DIP Lender’s DIP Loans on the Closing Date (in the same
percentage as such DIP Lender’s pro rata share of the New Money Loan Commitments
on the Closing Date and as set forth on Schedule 1(A) hereto) and shall
constitute DIP Loan principal for all purposes under this Agreement and the
Chapter 11 Orders. Once paid, the Upfront Fee shall be nonrefundable.

 

17



--------------------------------------------------------------------------------

(b) Agency Fees. The Borrower shall pay to the DIP Administrative Agent, for its
own account, fees in the amounts and at the times specified in the Fee Letter.
Such fees shall be fully earned when due and shall not be refundable for any
reason whatsoever and will be in addition to the reimbursement of the DIP
Administrative Agent’s out-of-pocket expenses in accordance with Section 11.1.

Section 2.5 Use of New Money Loan Proceeds. Subject to the terms and conditions
herein, the proceeds of the New Money Loans included in the DIP Facility
(including the Interim DIP Facility) shall be used in accordance with the terms
of the Budget, including: (i) to pay (a) all reasonable fees due to the DIP
Lenders and the DIP Administrative Agent, (b) all professional fees and expenses
(including the reasonable fees and expenses of their attorneys (including
counsel for The Baupost Group, LLC, Quinn Emanuel Urquhart & Sullivan, LLP, and
counsel for the 1992 Funds, Brown Rudnick LLP and counsel to the DIP
Administrative Agent, Arnold & Porter Kaye Scholer LLP and Duane Morris LLP) and
financial advisors), incurred by the DIP Lenders and the DIP Administrative
Agent) and financial advisors, incurred by the DIP Lenders and the DIP
Administrative Agent, including those incurred in connection with the
preparation, negotiation, documentation and court approval of the DIP Facility,
and (c) adequate protection payments as set forth in Section 8.7; (ii) to pay
the Upfront Fee; and (iii) to provide working capital, and for other general
corporate purposes of the Borrower (including to market and sell certain assets
of the Borrower not included in the 363 Sale), and to pay administration costs
of the Chapter 11 Case and claims or amounts approved by the Bankruptcy Court as
set forth in the Budget.

Section 2.6 [Reserved].

Section 2.7 Restrictions on Use of Funds. No portion of the Borrower’s Cash
Collateral and other cash, if any, the DIP Facility, the DIP Collateral or the
Carve-Out may be used:

(a) for any purpose that is prohibited under the Bankruptcy Code or a Chapter 11
Order;

(b) to finance in any way: (i) any adversary action, contested matter, suit,
arbitration, proceeding, application, motion, objection or other Litigation of
any type adverse to the interests of any or all of the DIP Administrative Agent,
the DIP Lenders, the Trustee, or the Holders or their respective rights and
remedies under DIP Loan Documents, the Interim DIP Order, the Final DIP Order or
the Prepetition Note Documents, or (ii) any other action which with the giving
of notice or passing of time would result in a DIP Event of Default under the
DIP Loan Documents;

(c) for the payment of fees, expenses, interest or principal under the
Prepetition Note Documents (other than the inclusion of the Roll-Up Loans in the
DIP Facility and the permitted adequate protection payments as set forth in
Section 8.7);

(d) to make any distribution under a plan of reorganization in the Chapter 11
Case;

(e) to make any payment in settlement of any claim, action or proceeding, before
any court, arbitrator or other governmental body without the prior written
consent of the Required DIP Lenders;

(f) for any purpose or in any manner not approved in the Budget or by the
Required DIP Lenders; and/or

(g) to finance in Orexigen Ireland in any way, directly or indirectly.

 

18



--------------------------------------------------------------------------------

Section 2.8 Maximum Interest. In no event shall the interest charged with
respect to the DIP Loan or any other DIP Obligations of the Borrower under any
DIP Loan Document exceed the maximum amount permitted under the laws of the
State of New York. Notwithstanding anything to the contrary herein or elsewhere,
if at any time the rate of interest payable hereunder or under any DIP Lender
Note or other DIP Loan Document (the “Stated Rate”) would exceed the highest
rate of interest permitted under any Applicable Law to be charged (the “Maximum
Lawful Rate”), then for so long as the Maximum Lawful Rate would be so exceeded,
the rate of interest payable shall be equal to the Maximum Lawful Rate;
provided, however, that if at any time thereafter the Stated Rate is less than
the Maximum Lawful Rate, the Borrower shall, to the extent permitted by law,
continue to pay interest at the Maximum Lawful Rate until such time as the total
interest received is equal to the total interest which would have been received
had the Stated Rate been (but for the operation of this provision) the interest
rate payable. Thereafter, the interest rate payable shall be the Stated Rate
unless and until the Stated Rate again would exceed the Maximum Lawful Rate, in
which event this provision shall again apply. In no event shall the total
interest received by the DIP Lenders exceed the amount which they could lawfully
have received had the interest been calculated for the full term hereof at the
Maximum Lawful Rate. If, notwithstanding the prior sentence, the DIP Lenders
have received interest hereunder in excess of the Maximum Lawful Rate, such
excess amount shall be applied to the reduction of the principal balance of the
DIP Loan or to other amounts (other than interest) payable hereunder, and if no
such principal or other amounts are then outstanding, such excess or part
thereof remaining shall be paid to the Borrower. In computing interest payable
with reference to the Maximum Lawful Rate, such interest shall be calculated at
a daily rate equal to the Maximum Lawful Rate divided by the number of days in
the year in which such calculation is made.

Section 2.9 Maturity and Repayment.

(a) All DIP Obligations, to the extent not already paid or satisfied, shall be
repaid in full (subject to the Carve-Out), and the New Money Loan Commitments
shall terminate on the Maturity Date.

(b) Any confirmation, conversion or dismissal order entered in the Chapter 11
Case shall not discharge or otherwise affect in any way any of the DIP
Obligations of the Borrower to the DIP Administrative Agent and the DIP Lenders
under the DIP Facility and the DIP Loan Documents, other than after the payment
in full and in cash, to the DIP Lenders and the DIP Administrative Agent of all
DIP Obligations (subject to the Carve-Out) under the DIP Facility and the DIP
Loan Documents on or before the effective date of a plan of reorganization or
any conversion or dismissal order and the termination of the New Money Loan
Commitments.

(c) All payments by the Borrower of the DIP Obligations shall be made without
set-off, recoupment or counterclaim. If any payment hereunder or under any of
the DIP Loan Documents becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day, and
such extension of time shall be reflected in computing interest thereon. Except
as otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the DIP Administrative Agent, for the account of the respective
DIP Lenders to which such payment is owed, to the DIP Administrative Agent’s
Account in Dollars and in immediately available funds not later than 12:00 Noon
(Eastern time) on the date specified herein. The Administrative Agent will
promptly distribute to each DIP Lender its applicable share of such payment in
like funds as received. At the discretion of the DIP Administrative Agent, any
payments received before 12:00 Noon (Eastern time) on any date shall be deemed
received by the DIP Administrative Agent on such date, and any payments received
at or after 12:00 Noon (Eastern time) on any date shall be deemed received by
the DIP Administrative Agent on the next succeeding Business Day.

 

19



--------------------------------------------------------------------------------

(d) If any DIP Lender makes available to the Administrative Agent funds for any
New Money Loan to be made by such DIP Lender as provided in the foregoing
provisions of this Article 2, and such funds are not made available to the
Borrower by the DIP Administrative Agent because the conditions to the
applicable New Money Loans set forth in Article 7 are not satisfied or waived in
accordance with the terms hereof, the DIP Administrative Agent shall return such
funds (in like funds as received from such DIP Lender) to such DIP Lender,
without interest, within one (1) Business Day.

(e) The obligations of the DIP Lenders hereunder to make New Money Loans, and
the obligations of the DIP Lenders to make payments hereunder, are several and
not joint. The failure of any DIP Lender to make any New Money Loan or to make
any payment hereunder on any date required hereunder shall not relieve any other
applicable DIP Lender of its corresponding obligation to do so on such date, and
no DIP Lender shall be responsible for the failure of any other DIP Lender to so
make its New Money Loan or to make its payment hereunder.

(f) Except as otherwise expressly provided herein, each borrowing of a DIP Loan,
each payment or prepayment of principal of any DIP Loan, each payment of
interest on the DIP Loans, and each reduction of the New Money Loan Commitments
shall be allocated pro rata among the applicable DIP Lenders.

Section 2.10 Books and Records. The Borrower agrees that the DIP Administrative
Agent’s and the DIP Lenders’ books and records showing the DIP Obligations and
the transactions pursuant to this Agreement and the other DIP Loan Documents
shall be admissible in any action or proceeding arising therefrom, and shall
constitute rebuttably presumptive proof thereof, irrespective of whether any DIP
Obligation is also evidenced by a DIP Lender Note or other instrument. Such
books and records shall be deemed correct, accurate, and binding on the Borrower
and an account stated (except for corrections of errors discovered by the DIP
Administrative Agent or the DIP Lenders, as applicable) in the absence of bad
faith, gross negligence, manifest error, or other evidence to the contrary. In
the event a timely written notice of objection is given by the Borrower, only
the items to which exception is expressly made will be considered to be disputed
by the Borrower. In the event of any conflict between the records maintained by
a DIP Lender and the DIP Administrative Agent, the latter shall control in the
absence of manifest error.

Section 2.11 Interest Rate. Interest shall accrue on the principal balance of
the DIP Loans, from time to time, based on a 360 day year and charged for the
actual number of days outstanding. The Borrower shall pay interest and default
interest monthly in arrears in cash on each Interest Payment Date for the
Interest Period ending immediately prior to such Interest Payment Date. All DIP
Loans outstanding under the DIP Facility shall bear interest for each Interest
Period at a rate per annum equal to the LIBO Rate for such Interest Period plus
10.00% per annum.

Section 2.12 Default Interest Rate. During the continuance of a DIP Event of
Default, outstanding DIP Obligations shall bear interest at a rate equal to 2%
per annum above the non-default interest rate indicated in Section 2.11 above
and such interest shall be payable monthly in arrears in cash on each Interest
Payment Date.

Section 2.13 Voluntary Prepayment. The Borrower may, upon irrevocable written
notice from the Borrower to the DIP Administrative Agent, at any time,
(i) prepay the DIP Loans and/or (ii) reduce the New Money Loan Commitments, in
each case in full but not in part; provided that such notice must be received by
the DIP Administrative Agent not later than 12:00 p.m. (Eastern time) three
(3) Business Days prior to the date of any prepayment of DIP Loans or reduction
of New Money Loan Commitments,

 

20



--------------------------------------------------------------------------------

as applicable. Any prepayment of the DIP Loans shall be accompanied by all
accrued interest on the amount prepaid.

Section 2.14 Mandatory Prepayment.

(a) Asset Dispositions. Promptly upon, but in no event more than two
(2) Business Days after, receipt by the Borrower of net cash proceeds from any
asset disposition of DIP Collateral, the Borrower shall prepay the DIP
Obligations in an amount equal to 100% of the net cash proceeds so received,
provided that the Borrower shall not sell assets outside the ordinary course of
business unless such sale is approved by the Required DIP Lenders in their sole
discretion and by the Bankruptcy Court. Promptly upon, but in no event more than
two (2) Business Days after, receipt by Orexigen Ireland of net cash proceeds
from any disposition of assets of Orexigen Ireland, then (i) Orexigen Ireland
shall, or the Borrower shall cause Orexigen Ireland to, apply 100% of the net
cash proceeds so received to repay intercompany debt owing from Orexigen Ireland
to the Borrower (“Loan Repayment Funds”), and (ii) promptly upon receipt by the
Borrower of the Loan Repayment Funds, but in no event more than two (2) Business
Days thereafter, the Borrower shall prepay the DIP Obligations in an amount
equal to 100% of the Loan Repayment Funds; provided that the Orexigen Ireland
shall not sell assets outside the ordinary course of business unless such sale
is approved by the Required DIP Lenders in their sole discretion. Orexigen
Ireland and the Borrower shall enter into an agreement, attached hereto as
Exhibit C, to be effective as of the Closing Date requiring that any sale of
assets outside the ordinary course of business by Orexigen Ireland shall be for
cash, except as may be approved by the Required DIP Lenders in writing, and
containing other terms respecting any such sale and the application of Loan
Repayment Funds as set forth in this Section 2.14(a) (the “Orexigen Ireland
Agreement”). The DIP Administrative Agent, for the benefit of the DIP Lenders,
shall be a third-party beneficiary of such agreement.

(b) Casualty Events and Extraordinary Receipts. The Borrower shall promptly, but
in no event more than two (2) Business Days after receipt of such funds
(i) prepay the DIP Obligations (subject to the Carve-Out) in an amount equal to
100% of such proceeds received by the Borrower from Casualty Events with respect
to DIP Collateral and (ii) prepay the DIP Obligations in an amount equal to 100%
of all other Casualty Events or Extraordinary Receipts (subject to the
Carve-Out) with any excess proceeds from Casualty Events above the DIP
Obligations to be used to repay obligations and amounts as may be required under
the Prepetition Indenture.

(c) Incurrence of Indebtedness. Promptly, but in no event more than two
(2) Business Days after the incurrence or issuance by the Borrower of any
indebtedness (other than ordinary course trade debt and insurance premium
financing consistent with prior practice), the Borrower shall prepay the DIP
Obligations in an amount equal to 100% of such net cash proceeds so received;
provided that the Borrower shall not incur or issue additional post-petition
indebtedness or grant or request authority to grant any Lien or security
interest to secure post-petition indebtedness unless the amount of such debt
shall be sufficient to pay (and shall be used to pay) the DIP Obligations in
full in cash and, to the extent the net cash proceeds so received do not pay in
full in cash all obligations under the Prepetition Indenture, such indebtedness
shall be junior, subject and subordinate, in all respects to all rights, title,
interests, Liens, claims, liabilities and obligations under the Prepetition Note
Documents.

(d) Equity Issuances. The Borrower promptly, but in no event more than two
(2) Business Days after any equity issuance shall prepay the DIP Obligations in
an amount equal to 100% of the net cash proceeds of such equity issuance with
any excess above the DIP Obligations to be used to repay obligations and amounts
under the Prepetition Secured Notes.

 

21



--------------------------------------------------------------------------------

(e) Notice to DIP Administrative Agent; Application of Payments.

(i) The Borrower shall deliver to the DIP Administrative Agent, at least three
(3) Business Days prior to each prepayment required under this Section 2.14, a
certificate signed by an executive officer of the Borrower setting forth in
reasonable detail the calculation of the amount of such prepayment and the
reason for such prepayment. Each notice of prepayment shall specify the
prepayment date and the principal amount of DIP Loans to be prepaid.

(ii) All prepayment made pursuant to this Section 2.14 shall be applied in
accordance with Section 9.5.

Section 2.15 Advance by the DIP Administrative Agent. If the DIP Administrative
Agent has received written notice from any DIP Lender on or prior to one
(1) Business Day before the funding date requested in a Notice of Borrowing that
such DIP Lender does not intend to fund all or any portion of its New Money Loan
Commitment on the funding date requested in the applicable Notice of Borrowing
(such DIP Lender, a “Defaulting DIP Lender”), the DIP Administrative Agent shall
notify the DIP Lenders and the non-Defaulting DIP Lenders shall fund a
corresponding amount pro rata according to their respective New Money Loan
Commitments on such funding date to the DIP Administrative Agent Account, for
remittance to the account of Borrower specified in the applicable Notice of
Borrowing. If the Borrower provides written notice to the DIP Administrative
Agent that any DIP Lender did not fund all or any of its New Money Loan
Commitment, the non-Defaulting DIP Lenders shall fund a corresponding amount pro
rata to the DIP Administrative Agent Account (for remittance to the account of
the Borrower specified in the applicable Notice of Borrowing) according to their
respective New Money Loan Commitments within two (2) Business Days after receipt
of the Borrower’s notice. Upon the non-Defaulting DIP Lenders’ funding of any or
all of a Defaulting DIP Lender’s New Money Loan Commitment to the Borrower (such
portion of a Defaulting DIP Lender’s New Money Loan Commitment funded by a DIP
Lender being referred to herein as an “Additional Funding Amount”), (a) such
non-Defaulting DIP Lenders shall be deemed to have purchased a New Money Loan
Commitment equal to the Additional Funding Amount it funded (which shall reduce
dollar-for-dollar the amount of the New Money Loan Commitment of the Defaulting
DIP Lender), and if such funding occurs under the Interim Facility, such
non-Defaulting DIP Lenders shall also be deemed to have made a Roll-Up Loan
equal to the amount of such Additional Funding Amount it funded (which Roll-Up
Loan shall be deemed to have rolled-up an equal amount of its Prepetition
Secured Notes), (b) the interest in the DIP Loans of the Defaulting DIP Lender
to the extent of the Additional Funding Amount funded by the non-Defaulting DIP
Lenders and its rights hereunder (but not its liability in respect thereof or
under the DIP Loan Documents or this Agreement to the extent the same relate to
the period prior to the date of the funding of the Additional Funding Amount by
the non-Defaulting DIP Lenders) shall terminate and (c) each DIP Lender shall
promptly execute all documents reasonably requested to effectuate the foregoing.

Section 2.16 Sharing of Setoffs. If any DIP Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its DIP Loans or other DIP Obligations
hereunder resulting in such DIP Lender receiving payment of a proportion of the
aggregate amount of its DIP Loans and accrued interest thereon or other such
obligations greater than its pro rata share thereof as provided herein, then the
DIP Lender receiving such greater proportion shall (a) notify the Administrative
Agent in writing of such fact and (b) purchase (for cash at face value)
participations in the DIP Loans and such other DIP Obligations of the other DIP
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the DIP Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective DIP Loans and other amounts owing them; provided that:

 

22



--------------------------------------------------------------------------------

(a) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(b) the provisions of this Section 2.16 shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a DIP Lender as
consideration for the assignment of or sale of a participation in any of its DIP
Loans or New Money Loan Commitments to any assignee or participant.

Section 2.17 Taxes.

(a) Defined Terms. For purposes of this Section 2.17, term “Applicable Law”
includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any DIP Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.

(c) Payment of Other Taxes by Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d) Indemnification by Borrower. The Borrower shall indemnify each Recipient,
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.17) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a DIP Lender (with a
copy to the DIP Administrative Agent), or by the DIP Administrative Agent on its
own behalf or on behalf of a DIP Lender, shall be conclusive absent manifest
error.

(e) Indemnification by the Lenders. Each DIP Lender shall severally indemnify
the DIP Administrative Agent, within ten (10) days after demand therefor, for
(i) any Indemnified Taxes attributable to such DIP Lender (but only to the
extent that the Borrower has not already indemnified the DIP Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower to do so), (ii) any Taxes attributable to such DIP Lender’s failure to
comply with the provisions of Section 12.15(a) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such DIP
Lender, in each case, that are payable or paid by the DIP Administrative Agent
in connection with any DIP Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not

 

23



--------------------------------------------------------------------------------

such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any DIP Lender by the DIP Administrative Agent shall be
conclusive absent manifest error. Each DIP Lender hereby authorizes the DIP
Administrative Agent to set off and apply any and all amounts at any time owing
to such DIP Lender under any DIP Loan Document or otherwise payable by the DIP
Administrative Agent to the DIP Lender from any other source against any amount
due to the DIP Administrative Agent under this paragraph (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 2.17, the
Borrower shall deliver to the DIP Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the DIP Administrative Agent.

(g) Status of Lenders. (i) Any DIP Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any DIP Loan
Document shall deliver to the Borrower and the DIP Administrative Agent, at the
time or times reasonably requested by the Borrower or the DIP Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Borrower or the DIP Administrative Agent as will permit such payments to
be made without withholding or at a reduced rate of withholding. In addition,
any DIP Lender, if reasonably requested by the Borrower or the DIP
Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrower or the DIP Administrative
Agent as will enable the Borrower or the DIP Administrative Agent to determine
whether or not such DIP Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in paragraphs (g)(ii)(A),
(ii)(B) and (ii)(D) of this Section 2.17) shall not be required if in the DIP
Lender’s reasonable judgment such completion, execution or submission would
subject such DIP Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such DIP Lender.
(ii) Without limiting the generality of the foregoing:

(A) any DIP Lender that is a U.S. Person shall deliver to the Borrower and the
DIP Administrative Agent on or about the date on which such DIP Lender becomes a
DIP Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the DIP Administrative Agent), executed
copies of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the DIP Administrative Agent (in such number of
copies as shall be requested by the recipient) on or about the date on which
such Foreign Lender becomes a DIP Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the DIP
Administrative Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any DIP Loan Document, executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect

 

24



--------------------------------------------------------------------------------

to any other applicable payments under any DIP Loan Document, IRS Form W-8BEN or
IRS Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Internal Revenue Code of 1986,
(x) a certificate substantially in the form of Exhibit G-1 to the effect that
such Foreign Lender is not a “bank” within the meaning of section 881(c)(3)(A)
of the Internal Revenue Code of 1986, a “10 percent shareholder” of the Borrower
within the meaning of section 871(h)(3)(B) of the Internal Revenue Code of 1986,
or a “controlled foreign corporation” related to the Borrower as described in
section 881(c)(3)(C) of the Internal Revenue Code of 1986 (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate, substantially in the form of
Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
G-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the DIP Administrative Agent (in such number of
copies as shall be requested by the recipient) on or about the date on which
such Foreign Lender becomes a DIP Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the DIP
Administrative Agent), executed copies of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in
U.S. federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the DIP Administrative Agent to determine the withholding or deduction required
to be made; and

(D) if a payment made to a DIP Lender under any DIP Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such DIP Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in section 1471(b) or 1472(b) of the Internal Revenue Code of
1986, as applicable), such DIP Lender shall deliver to the Borrower and the DIP
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the DIP Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
section 1471(b)(3)(C)(i) of the Internal Revenue Code of 1986) and such
additional documentation reasonably requested by the Borrower or the DIP
Administrative Agent as may be necessary for the Borrower and the DIP
Administrative Agent to comply with their obligations under FATCA and to
determine that such DIP Lender has complied with such DIP Lender’s obligations
under FATCA or to determine the amount, if any, to deduct and withhold from such
payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

25



--------------------------------------------------------------------------------

Each DIP Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the DIP Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any Party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i) Survival. Each Party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the DIP Administrative Agent or any assignment of
rights by, or the replacement of, a DIP Lender, the termination of the New Money
Loan Commitments and the repayment, satisfaction or discharge of all obligations
under any DIP Loan Document.

ARTICLE 3 – REPRESENTATIONS AND WARRANTIES

To induce the DIP Administrative Agent and the DIP Lenders to enter into this
Agreement and to provide the DIP Facility, the Borrower hereby represents and
warrants to the DIP Administrative Agent and DIP Lenders, on the Closing Date
and on each date the Borrower submits a Notice of Borrowing that:

Section 3.1 Organization and Governmental Authorization; No Contravention.
Subject to the entry of the Chapter 11 Orders, the execution, delivery and
performance by the Borrower of the DIP Loan Documents are within its powers,
have been duly authorized by all necessary action pursuant to its organizational
documents, require no further action by or in respect of, or filing with, any
Governmental Authority and do not violate, conflict with or cause a breach or a
default under (a) any Law applicable to the Borrower or any of the
organizational documents of the Borrower, or (b) any agreement or instrument
binding upon it, except for such violations, conflicts, breaches or defaults as
could not, with respect to this clause (b), individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 3.2 Binding Effect. Subject to the entry of the Chapter 11 Orders, each
of the DIP Loan Documents and the DIP Obligations constitute the Borrower’s
legal, valid and binding obligation, enforceable against it in accordance with
its terms.

 

26



--------------------------------------------------------------------------------

ARTICLE 4 – BUDGET

Until payment and satisfaction in full of all DIP Obligations and termination of
this Agreement and the New Money Loan Commitments, the Borrower covenants and
agrees as follows:

Section 4.1 Budget.

(a) Budget and Approvals. Attached hereto as Exhibit A is the initial Budget,
which has been approved by the Required DIP Lenders. Commencing on the Wednesday
of the fourth (4th) week following the Petition Date, the Borrower shall deliver
to the DIP Administrative Agent no less frequently than once every two (2) weeks
(x) an updated budget (each a “Proposed Budget”) reflecting weekly cash flow
forecasts of receipts and disbursements for such Budget period (in substantially
the same format as the prior monthly cash flow forecast of receipts and
disbursements), together with (i) a comparison of actual and forecast results
from and after the week of March 3, 2018, (ii) a schedule of any changes in the
assumptions used in preparing the Budget, (iii) a breakdown of the amount of
fees and expenses paid to restructuring professionals, (iv) the calculation of
the revised gross to net receipts and disbursements, (v) the details of
compensation-related expenses paid, (vi) a roll forward of current assets; and
(vii) a comparison to the immediately previous Budget; and (y) the latest weekly
TRx volume showing Contrave vs. original budget forecast and Qsymia vs. Saxenda
vs. Belviq. Each Proposed Budget shall be subject to review and approval by the
Required DIP Lenders before being deemed an approved Budget. Three (3) Business
Days after delivery of a Proposed Budget, unless the DIP Administrative Agent
(acting at the written direction of the Required DIP Lenders) delivers a
written, good faith, objection to the Borrower (a “Proposed Budget Objection”)
setting forth specific objections to the Proposed Budget, such Proposed Budget
shall be deemed approved by the Required DIP Lenders and shall become the new
Budget. If the DIP Administrative Agent (acting at the written direction of the
DIP Lenders) shall have timely delivered a Proposed Budget Objection to the
Borrower, the prior approved Budget shall continue in place and the Required DIP
Lenders and the Borrower shall negotiate in good faith to resolve the objections
set forth in the Proposed Budget Objection. Upon resolution of the objections
set forth in the Proposed Budget Objection, such Proposed Budget shall become
the new Budget.

(b) Payment of Allowed Professional Fees Prior to the Maturity Date. Any payment
or reimbursement made prior to the occurrence of the Maturity Date in respect of
any allowed Professional fees shall not reduce the Carve-Out.

(c) Payment of Carve-Out on or After the Maturity Date. Any payment made on or
after the occurrence of the Maturity Date in respect of any allowed fees and
expenses of Professionals shall permanently reduce the Carve-Out on a
dollar-for-dollar basis. Any funding of the Carve-Out shall be added to, and
made a part of, the DIP Obligations secured by the DIP Collateral and shall be
otherwise entitled to the protections granted under the Chapter 11 Orders, the
DIP Loan Documents, the Bankruptcy Code, and Applicable Law.

(d) Budget Covenants.

(i) The Borrower shall not, directly or indirectly, (A) use any proceeds of the
DIP Loans in a manner or for a purpose other than those consistent with this
Agreement and the Chapter 11 Orders; or (B) permit a disbursement causing any
deviation from the Budget other than the Permitted Deviations.

 

27



--------------------------------------------------------------------------------

(ii) Prior to the occurrence of a DIP Event of Default, the Borrower shall be
permitted to pay fees and expenses of Professionals solely to the extent that
such fees and expenses are in accordance with the Budget and authorized to be
paid under sections 330 and 331 of the Bankruptcy Code (other than any
Professionals whose fees are not subject to such provisions) pursuant to an
order of the Bankruptcy Court, as the same may be due and payable. Subject to
the Chapter 11 Orders, upon the occurrence of a DIP Event of Default (subject to
all applicable grace periods set forth in this Agreement and the Chapter 11
Orders), the right of the Borrower to pay Professional fees and expenses shall
terminate, other than as provided with respect to the Carve-Out.

Section 4.2 Budget Tests. Compliance with the Budget shall be tested for the
first week and each subsequent week on a cumulative basis beginning on the
Petition Date. During each Budget Test Period, the Borrower will not permit:

(a) the actual aggregate amount of Net Receipts collected to be less than, in
the first Budget Test Period, beginning on Monday of the first week following
the Petition Date, and for all subsequent Budget Test Periods, to be less than
85% of the aggregate budgeted amount for such Budget Test Period set forth in
the Budget and each previous Budget Test Period set forth in the Budget (“Net
Receipt Permitted Deviation”); provided that the DIP Administrative Agent (at
the written direction of the Required DIP Lenders) may authorize the Borrower in
writing to exceed the Net Receipt Permitted Deviation for any Budget Test
Period; or

(b) the actual aggregate amount of disbursements set forth in the Budget to be
more than 115% of the aggregate budgeted amount for such Budget Test Period set
forth in the Budget and each previous Budget Test Period set forth in the Budget
(excluding the fees and expenses of the DIP Administrative Agent and DIP Lenders
that are required to be reimbursed under the other provisions of this Agreement)
(“Disbursements Permitted Deviation”); provided that the DIP Administrative
Agent (at the written direction of the Required DIP Lenders) may authorize the
Borrower in writing to exceed the Disbursements Permitted Deviation for any
Budget Test Period.

Section 4.3 Budget Permitted Deviation. The Borrower shall deliver a weekly
Reconciliation Report to the DIP Administrative Agent. In addition, the Borrower
shall notify the DIP Administrative Agent in writing as soon as reasonably
practicable if the Borrower anticipates that it will violate the Net Receipt
Permitted Deviation or the Disbursements Permitted Deviation for any Budget Test
Period.

ARTICLE 5 – AFFIRMATIVE COVENANTS

Until payment and satisfaction in full of all DIP Obligations and termination of
this Agreement and the New Money Loan Commitments, the Borrower further
covenants and agrees as follows:

Section 5.1 [Reserved]

Section 5.2 Agreed Covenants. The provisions of the Agreed Covenants of the
Prepetition Indenture, together with all related definitions and ancillary
provisions, all as in effect from time to time, are hereby incorporated herein
by reference mutatis mutandis and shall be deemed to continue in effect (with
any amendments, modifications or waivers thereof) for the benefit of the DIP
Lenders and the Borrower, as applicable. The Borrower covenants and agrees that
it shall perform and observe each of the covenants set forth in the Agreed
Covenants of the Prepetition Indenture as if (a) each reference therein to
“Lender” and similar expressions were references to the DIP Lender under this
DIP Facility, (b) each reference therein to “Default” or “Event of Default” and
similar expressions were references to “Default” or “DIP Event of Default”,
respectively, under this Agreement and the DIP Facility and (c) each reference

 

28



--------------------------------------------------------------------------------

to “Agreement” were references to this Agreement and the DIP Facility.
Notwithstanding anything to the contrary, Borrower shall not be required to
comply with any Agreed Covenant to the extent that (i) the Required DIP Lenders
have granted the Borrower an exception thereto in writing, (ii) compliance would
conflict, or otherwise be inconsistent, with any provisions of this Agreement,
the Chapter 11 Orders, any other orders of the Bankruptcy Court, or the
Bankruptcy Code, or (iii) the cost of compliance is not included in the Budget
and the Required DIP Lenders shall have failed to agree to modify the Budget or
otherwise make funds available to fund the cost of compliance therewith.

Section 5.3 363 Sale Milestones. The Borrower shall comply with the following
milestones in connection with the 363 Sale (collectively, the “363 Sale
Milestones”):

(a) As promptly as possible but in no event later than three (3) Business Days
after the Petition Date, the Borrower shall file a motion seeking the entry of
an order (i) approving the 363 Sale pursuant to section 363 of the Bankruptcy
Code and (ii) establishing and approving the Bidding Procedures;

(b) Within twenty-one (21) calendar days after the 363 Sale motion has been
filed, the Bankruptcy Court (subject to its availability) shall enter the
Bidding Procedures Order. The Bidding Procedures Order shall specify, among
other things, that (i) the Prepetition Trustee (upon the direction of the
Required Holders) shall have the unconditional right to credit bid for any and
all assets offered for sale by the Borrower at the Auction and (ii) that any
other bids at the Auction must provide sufficient cash consideration to pay off
the DIP Obligations in cash and in full;

(c) The Bidding Procedures Order shall provide that bids shall be due within
forty-five (45) calendar days after entry of the Bidding Procedures Order (the
“Bid Deadline”);

(d) Within three (3) Business Days after the Bid Deadline, the Borrower shall
have commenced the Auction pursuant to the Bidding Procedures Order;

(e) Within ten (10) Business Days after the Bid Deadline, the Bankruptcy Court
(subject to its availability) shall have entered an order approving the 363
Sale; and

(f) Upon the later of (i) twenty-five (25) calendar days after entry of the 363
Order; and (ii) five (5) calendar days after all necessary regulatory approvals
are completed, the Borrower shall have consummated the 363 Sale.

(g) The Bidding Procedures Order, the Bidding Procedures, the Auction
procedures, any definitive purchase or sale agreement with respect to the assets
of the Borrower (including, but not limited to, any stalking horse purchase or
sale agreement) and the 363 Sale order shall each be in form and substance
satisfactory to the Required Holders and the Required DIP Lenders in their sole
discretion..

Section 5.4 Delivery of Information. The Borrower shall deliver to the DIP
Administrative Agent, the DIP Lenders, and their respective counsel (i) written
notification, no later than the following Business Day, if the Borrower’s cash
balance at the close of business on any Business Day shall be less than
$2,000,000 and (ii) any and all information and developments in connection with
any proposed transaction or change in control and any other event or condition
which is reasonably likely to have a Material Adverse Effect on the Borrower,
the DIP Loans or the Chapter 11 Case, including the progress of any proposed or
confirmed Chapter 11 plan of reorganization.

Section 5.5 Conduct of Subsidiaries. The Borrower shall not directly or
indirectly, engage in

 

29



--------------------------------------------------------------------------------

any line of business other than those businesses engaged in on the Petition
Date, and businesses reasonably related thereto, or to take any actions outside
the ordinary course of business.

Section 5.6 Additional Covenants. The DIP Facility shall be subject to the
following financial covenants:

(a) The proceeds of the DIP Loans and all proceeds of DIP Collateral shall be
used by the Borrower solely for the purposes of and up to the amounts set forth
in the Budget (subject to the Net Receipt Permitted Deviation and the
Disbursements Permitted Deviation). For the avoidance of doubt, none of the
proceeds of the DIP Loans or DIP Collateral shall be transferred to Orexigen
Ireland.

(b) If at any time there is a Deficiency, the Borrower shall promptly, but in no
event later than three (3) Business Days after it reasonably believes a
Deficiency exists, notify the DIP Administrative Agent in writing thereof.

Section 5.7 Chapter 11 Filings. The Borrower shall deliver to the DIP
Administrative Agent, the DIP Lenders, and their respective counsel promptly
after the same is available, copies of all pleadings, motions, applications,
judicial information, financial information and other documents filed by or on
behalf of the Borrower with the Bankruptcy Court in the Chapter 11 Case, or
distributed by or on behalf of the Borrower to any official committee appointed
in the Chapter 11 Case.

ARTICLE 6 – NEGATIVE COVENANTS

The Borrower further covenants and agrees that, so long as any DIP Lender shall
have any New Money Loan Commitment hereunder or any DIP Loan or other DIP
Obligation remains outstanding, it shall not:

(a) Create or permit to exist (i) any administrative expense, unsecured claim,
or other claim or Lien on the DIP Collateral, or apply to the Bankruptcy Court
for authority to do so, except for the Carve-Out or as may be incurred in the
Ordinary Course of Business or included in the Budget, and (ii) any obligation
to make adequate protection payments, or otherwise provide adequate protection,
other than the Prepetition Secured Notes Protection.

(b) Make any change, amendment or modification, or any application or motion for
any change, amendment or modification, to any Chapter 11 Order, other than as
agreed in writing by the Required DIP Lenders and the DIP Administrative Agent.

(c) Make any payment of principal or interest or otherwise on account of any
prepetition Debt or payables, other than the Prepetition Secured Notes
Protection or as provided for in a First Day Order and included in the Budget.

(d) Declare or make any dividend, payment or other distribution directly or
indirectly of cash or a non-cash asset on account of equity or ownership
interests.

(e) File with the Bankruptcy Court a motion to approve, or otherwise seek
approval of or pay, any incentive or retention plan, except as otherwise as
agreed in writing by the Required DIP Lenders.

(f) Advance funds to Orexigen Ireland without the consent of the Required DIP
Lenders and approval of the Bankruptcy Court.

 

30



--------------------------------------------------------------------------------

(g) File a motion or otherwise seek to assume or assign a Real Property Lease
without the consent of the Required DIP Lenders.

ARTICLE 7 – CONDITIONS

Section 7.1 Conditions to Interim DIP Facility. The obligation of the DIP
Administrative Agent and DIP Lenders to make the Interim DIP Facility available
to the Borrower shall be subject to the prior or concurrent satisfaction by the
Borrower (unless waived by the Required DIP Lenders and the DIP Administrative
Agent, subject to Section 12.14(b)) of each of the following:

(a) The Chapter 11 Case shall have been commenced in the Bankruptcy Court and
all of the First Day Orders and all related pleadings to be entered at the time
of commencement of the Chapter 11 Case or shortly thereafter shall have been
reviewed in advance by the DIP Lenders and the DIP Administrative Agent and
shall be in form and substance acceptable to the Required DIP Lenders and the
DIP Administrative Agent in their sole discretion.

(b) The Bankruptcy Court shall have (i) entered the Interim DIP Order which
Interim DIP Order shall be in form and substance satisfactory to the sole
discretion of the Required DIP Lenders and the DIP Administrative Agent, and
(ii) authorized, confirmed and approved all terms and provisions of this DIP
Facility and related DIP Loan Documents.

(c) The Borrower shall be in compliance in all material respects with the
Interim DIP Order.

(d) All First Day Orders entered by the Bankruptcy Court, including but not
limited to, pertaining to cash management, and all other motions and documents
filed or to be filed with, and submitted to, the Bankruptcy Court in connection
therewith shall be in form and substance satisfactory to the Required DIP
Lenders and the DIP Administrative Agent in their sole discretion.

(e) The DIP Lenders and the DIP Administrative Agent shall have been granted,
pursuant to the Interim DIP Order, a perfected, first priority Lien on all DIP
Collateral and shall have received UCC, tax and judgment Lien searches, and
other appropriate evidence, evidencing the absence of any other Liens on the DIP
collateral, except the Liens securing the Prepetition Secured Notes and the
Permitted Exceptions.

(f) The Borrower shall deliver a UCC-1 financing statement for filing by the DIP
Administrative Agent (or the Required DIP Lenders) under the Uniform Commercial
Code in the jurisdiction or organization of the Borrower.

(g) The Required DIP Lenders shall be satisfied that the Borrower has complied
with all other closing conditions, including by (i) delivering evidence of
authority and (ii) obtaining and delivering evidence of any material third party
and governmental consents necessary in connection with the DIP Facility, the
financing thereunder and related transactions.

(h) The Borrower and the transactions contemplated by this Agreement shall be in
compliance with all Applicable Laws.

(i) The DIP Lenders and the DIP Administrative Agent shall have received prior
to the Closing Date all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations,

 

31



--------------------------------------------------------------------------------

including the USA PATRIOT Act, in each case satisfactory to each DIP Lender and
the DIP Administrative Agent.

(j) The Borrower shall have executed and delivered to the DIP Administrative
Agent the DIP Loan Documents evidencing the DIP Loans made and to be made under
the DIP Facility.

(k) The Borrower shall have delivered a fully executed copy of the Orexigen
Ireland Agreement to the DIP Administrative Agent.

(l) The DIP Administrative Agent shall have received all fees payable under the
Fee Letter and all other amounts due and payable to the DIP Administrative
Agent, the DIP Lenders and their respective Affiliates on or prior to the
Closing Date, including, to the extent invoiced prior to the Closing Date,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder. In addition, the DIP Administrative Agent
shall have received a fully executed copy of the Fee Letter.

For purposes of determining compliance with the conditions specified in this
Section 7.1, each DIP Lender that has signed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a DIP Lender unless the DIP Administrative Agent
shall have received written notice from such DIP Lender prior to the proposed
Closing Date specifying its objection thereto.

Section 7.2 Conditions to Full Availability. In order for the Borrower to borrow
New Money Loans not included in the Interim DIP Facility, not later than thirty
(30) calendar days following the Interim DIP Order Entry Date (unless such date
is extended by the Required DIP Lenders), the Final DIP Order shall have been
entered by the Bankruptcy Court (and which shall be in form substantially
consistent with this Agreement with such changes or modifications from the
Interim DIP Order as are approved by the Required DIP Lenders and the DIP
Administrative Agent).

Section 7.3 Conditions to All DIP Loans. Unless otherwise indicated below, the
obligation of the DIP Lenders to make each DIP Loan (including the Interim DIP
Facility) shall be subject to the prior or concurrent satisfaction by the
Borrower (unless waived by the Required DIP Lenders) of each of the following:

(a) The Interim DIP Order or the Final DIP Order, as the case may be, shall be
in full force and effect, and shall not (in whole or in part) have been
reversed, modified, amended, stayed, vacated, appealed or subject to a stay
pending appeal or otherwise challenged or subject to any challenge.

(b) All “Conditions to Interim DIP Facility” set forth in Section 7.1 shall have
been satisfied (unless waived by the Required DIP Lenders) in a manner
satisfactory to the Required DIP Lenders and the DIP Administrative Agent.

(c) The Borrower shall be in compliance with the Interim DIP Order (prior to
entry of the Final DIP Order), the Final DIP Order and the DIP Facility.

(d) The DIP Administrative Agent and the DIP Lenders shall have received (i) all
periodic updates required under the Budget, (ii) the Reconciliation Report, and
(iii) all other deliverables pursuant to the DIP Loan Documents on a timely
basis.

 

32



--------------------------------------------------------------------------------

(e) All costs, fees, expenses (including (i) the fees and disbursements of
Quinn, Emanuel, Urquhart & Sullivan, LLP as counsel to certain of the DIP
Lenders and certain other Holders, (ii) Brown Rudnick, LLP as counsel to the
1992 Funds, (iii) Arnold & Porter Kaye Scholer LLP as counsel to the DIP
Administrative Agent, and (iv) local counsel of the DIP Lenders and DIP
Administrative Agent, in connection with the administration of the DIP facility
and any other matter related to the DIP Facility or the Chapter 11 Case, other
reasonable legal fees and disbursements, any other compensation contemplated
herein and in the DIP Loan Documents, and any amounts owed to the Trustee or
Prepetition Collateral Agent payable under the Prepetition Note Documents shall
have been paid to the extent due and the Borrower shall have complied in all
respects with all of its other obligations to the DIP Administrative Agent and
the DIP Lenders.

(f) Except as disclosed in writing, since the Petition Date no event that
constitutes a Material Adverse Effect in the operations, assets, revenues,
financial condition, profits or prospects of the Borrower (other than by virtue
of the commencement or continuation of the Chapter 11 Case) shall have occurred.

(g) No trustee, examiner or receiver shall have been appointed or designated
with respect to the Borrower or its properties or assets and no motion filed by
a Debtor Party, or any other Person other than a Debtor Party that is not
contested in good faith by the Borrower, shall be pending seeking any such
relief or seeking any other relief in the Bankruptcy Court to exercise control
over DIP Collateral.

(h) There shall exist no claim, action, suit, investigation, Litigation or
proceeding, pending or threatened in any court or before any arbitrator or
governmental instrumentality (i) which relates to the DIP Facility or the
transactions contemplated thereby and (ii) which is not disclosed in a schedule
to the DIP Loan Documents.

(i) No DIP Event of Default has occurred and is continuing.

(j) The representations and warranties of the Borrower contained herein or any
other DIP Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall be true and correct on
and as of the date hereof (unless such representation is expressly limited to a
prior date).

(k) No notice shall exist of any challenge by a Debtor Party or by any Person
other than a Debtor Party that is not contested in good faith by the Borrower,
of any priority, Super-priority Claim, DIP Lien, Lien, Prepetition Lien, claim,
right or remedy of the DIP Administrative Agent, the DIP Lenders, the Trustee,
the Prepetition Collateral Agent, or the Holders with respect to the DIP
Collateral, Pledged Collateral, or other property, or assets of the Borrower or
with respect to this DIP Facility and/or any Chapter 11 Order.

(l) Receipt by the DIP Administrative Agent of a Notice of Borrowing within the
time period contemplated by Section 2.2(c).

(m) Satisfaction of any other condition reasonably requested by the Required DIP
Lenders that arises out of or is related to the use of funds under the DIP
Facility.

ARTICLE 8 – PRIORITY OF DIP LIENS; SECURITY AGREEMENT

Section 8.1 Generally. To secure payment of the DIP Obligations, subject to the
Chapter 11 Orders, the Borrower hereby grants to the DIP Administrative Agent,
for the benefit of the DIP Lenders,

 

33



--------------------------------------------------------------------------------

liens upon, and security interest in, subject to the Carve-Out and priorities
set forth in Section 8.2 (collectively, the “DIP Liens”), in and to the
following, now existing or hereafter acquired (collectively, the “DIP
Collateral”):

(a) the Collateral;

(b) all funds of the Borrower on deposit from time to time;

(c) all Personal Property (including all Intellectual Property);

(d) Designation Rights with respect to all real property leases (“Real Property
Leases”), including, without limitation, the Real Property Lease described on
Schedule 3;

(e) all proceeds of Avoidance Actions other than Excluded Avoidance Actions,
subject to the entry of the Final DIP Order; and

(f) and all products, proceeds, replacements, substitutions, accessions and
additions of any of the foregoing.

Section 8.2 Priority. The Borrower hereby covenants, represents and warrants
that, upon entry of the Chapter 11 Orders and subject to the Carve-Out and
Excluded Avoidance Actions, at all times:

(a) all DIP Obligations, including all DIP Loans under the DIP Facility, shall
pursuant to Bankruptcy Code section 364(c)(1), constitute allowed Super-priority
Claims in the Chapter 11 Case, which Super-priority Claims are superior to all
other Super-priority Claims and other claims against the Borrower in the Chapter
11 Case, including, for the avoidance of doubt, the Super-priority Claim granted
as adequate protection in respect of the Prepetition Secured Notes;

(b) all DIP Obligations, including all DIP Loans under the DIP Facility, and the
DIP Liens against the DIP Collateral securing the DIP Obligations shall:

(i) pursuant to section 364(c)(2) of the Bankruptcy Code, constitute valid,
fully perfected and enforceable, senior first priority DIP Liens on all DIP
Collateral that is not subject to an existing valid, fully perfected and
enforceable Lien or valid Liens in existence as of the Petition Date that are
perfected subsequent to the Petition Date pursuant to section 546(b) of the
Bankruptcy Code, including all cash advanced as New Money Loans and all products
and proceeds of the New Money Loans; provided, that such DIP Liens shall be
immediately junior to any Liens perfected subsequent to the Petition Date
pursuant to section 546(b) of the Bankruptcy Code to the extent such Liens have
priority over the Liens securing the Prepetition Secured Notes;

(ii) pursuant to section 364(c)(3) of the Bankruptcy Code, constitute valid,
fully perfected and enforceable, junior priority DIP Liens on all DIP Collateral
encumbered by Permitted Exceptions, which DIP Liens shall be immediately junior
to the Liens underlying the Permitted Exceptions and senior to all other Liens
on such DIP Collateral (including the Prepetition Liens, Adequate Protection
Liens and Existing Primed DIP Secured Obligations); and

(iii) pursuant to Bankruptcy Code section 364(d), constitute valid, fully
perfected, enforceable, first priority, priming DIP Liens on all DIP Collateral
subject to a Lien as of the Petition Date, and which shall be senior to all
Existing Primed DIP Secured Obligations

 

34



--------------------------------------------------------------------------------

(including Prepetition Liens) and Adequate Protection Liens; provided, that such
DIP Liens shall be immediately junior to any Liens underlying the Permitted
Exceptions.

Section 8.3 Identification of Collateral. No submission by the Borrower to the
DIP Administrative Agent of a schedule or other particular identification of DIP
Collateral shall be necessary to grant to the DIP Administrative Agent a DIP
Lien upon, or to vest in the DIP Administrative Agent security title to and a
security interest in each and every item of DIP Collateral now existing or
hereafter created or acquired, but rather such Lien, security title and security
interest shall vest in the DIP Administrative Agent immediately upon the
creation or acquisition or any item of DIP Collateral hereafter created or
acquired, without the necessity for any other or further action by any the
Borrower or by the DIP Administrative Agent.

Section 8.4 Perfection and Maintenance of Liens.

(a) The DIP Liens securing the DIP Obligations shall be effective and perfected
automatically and without further action by the DIP Administrative Agent, DIP
Lenders or Borrower pursuant to and upon entry of the Interim DIP Order (with
respect to the Interim DIP Facility) and the Final DIP Order. No filing or
registration of any kind shall be required in order to perfect the DIP Liens
granted herein or in any other Security Document. Nevertheless, the DIP
Administrative Agent or the Required DIP Lenders may elect, from an abundance of
caution and in order to remove uncertainty, to file or record all such financing
statements, mortgages, deeds of trust, deeds to secure debt, pledge agreements,
affidavits, security agreements, fixture filings, assignments, memoranda or
other documents, instruments or evidences of perfection with respect to the DIP
Collateral as the DIP Administrative Agent or the Required DIP Lenders may deem
appropriate (collectively referred to herein as the “Security Documents”), and
no such filing or recording shall in any manner alter, diminish or otherwise
limit the automatic perfection of all DIP Liens granted by the Chapter 11
Orders.

(b) In order to further evidence and perfect DIP Liens, the Borrower agrees that
it shall execute and deliver to the DIP Administrative Agent all such Security
Documents as the DIP Administrative Agent or the Required DIP Lenders may from
time to time reasonably request.

(c) The Borrower authorizes the DIP Administrative Agent (or its designee) to
prepare and record or file all such notices or instruments of perfection as may
be necessary or desirable, in the sole discretion of the DIP Administrative
Agent or the Required DIP Lenders, to establish, perfect and maintain the DIP
Liens upon the DIP Collateral including Uniform Commercial Code financing
statements (collectively referred to herein as the “Perfection Documents”).

(d) The Borrower hereby appoints the DIP Administrative Agent as its true and
lawful attorney-in-fact (without requiring the DIP Administrative Agent to act
as such), which power shall be coupled with an interest and irrevocable, for the
limited purpose to prepare and record or file any Security Documents or
Perfection Documents, and to perform all other acts that the DIP Administrative
Agent deems appropriate, to establish, perfect, maintain and continue the DIP
Liens upon the DIP Collateral.

Section 8.5 Costs of Perfection and Enforcement. The Borrower shall reimburse
the DIP Administrative Agent for the payment of all costs, expenses and taxes of
any kind or character incurred in connection with filing, recording or enforcing
the Security Documents or the Perfection Documents, with all such costs and
expenses being automatically added to the principal amount of the DIP Loans.

 

35



--------------------------------------------------------------------------------

Section 8.6 Further Assurances. Without limiting any other provisions hereof or
in any of the other DIP Loan Documents, upon request by the DIP Administrative
Agent or the Required DIP Lenders, the Borrower will make, execute and deliver
or cause to be made, executed and delivered to the DIP Administrative Agent and,
where appropriate, cause to be recorded or filed, as applicable, and from time
to time thereafter to be re-recorded or refiled, as applicable, at such time and
in such offices and places as shall be deemed necessary by the DIP
Administrative Agent or the Required DIP Lenders, any and all such instruments
of further assurance, certificates and other documents as may, in the opinion of
the DIP Administrative Agent or the Required DIP Lenders, be necessary or
desirable in order to effectuate, complete, or perfect, or to continue and
preserve, the operation and effect of this Agreement, the Security Documents and
the DIP Liens.

Section 8.7 Adequate Protection Obligations. Pursuant to the Chapter 11 Orders,
the Prepetition Collateral Agent, for the benefit of the Holders, shall be
granted the following protection (as may be amended from time to time with the
approval of the Bankruptcy Court, the “Prepetition Secured Notes Protection”)
pursuant to sections 361, 507, 363(e) and 364(d)(1) of the Bankruptcy Code or
otherwise, in connection with: (a) (i) the priming of the Prepetition Liens
securing the Prepetition Secured Notes to be effectuated by the DIP Liens and
DIP Facility, (ii) the use of the Pledged Collateral (including Cash
Collateral), and (iii) all of the other transactions contemplated by the DIP
Facility, and (b) for any diminution in the value of the pre-petition Liens of
the Prepetition Collateral Agent, for the benefit of the Holders, whether or not
such diminution in value results from the sale, lease or use by the Borrower of
the Pledged Collateral securing the Existing Primed DIP Secured Obligations
(including Cash Collateral), the priming of the Prepetition Liens securing the
Prepetition Secured Notes or the stay of enforcement of any Prepetition Lien
securing the Prepetition Secured Notes arising from sections 105 or 362 of the
Bankruptcy Code, or otherwise:

(a) Adequate Protection Liens. The Prepetition Collateral Agent shall be granted
for the benefit of the Holders, effective and perfected as of the Interim DIP
Order Entry Date and without the necessity of the execution of mortgages, deeds
of trust, security agreements, pledge agreements, control agreements, financing
statements or other agreements, a valid and perfected security interest in and
lien on all assets of the Borrower and in the same relative priority and to the
same extent, priority, enforceability, unavoidability and validity applicable to
the respective Prepetition Secured Parties’ Prepetition Liens in the Pledged
Collateral, which liens and security interests are junior and subordinate only
to (i) the Carve-Out, (ii) the DIP Liens, (iii) the DIP Obligations, (iv) the
Super-priority Claims of the DIP Administrative Agent, and (v) the Permitted
Exceptions (“Adequate Protection Liens”).

(b) Super-priority Claim. Pursuant to and upon the entry of the Interim DIP
Order, the Prepetition Collateral Agent, on behalf of the Holders, shall be
granted, subject to the Carve-Out, an allowed Super-priority Claim junior only
to the Super-priority Claim of the DIP Administrative Agent and any Permitted
Exceptions; provided that the Trustee and the Prepetition Collateral Agent and
Holders shall not receive or retain any payments, property or other amounts in
respect of such Super-priority Claim unless and until the DIP Obligations have
indefeasibly been paid in cash in full.

(c) Fees and Expenses. The Borrower shall make current cash payments payable
under the Prepetition Note Documents to the Trustee or the Prepetition
Collateral Agent for all professional fees and expenses incurred by the Trustee
or Prepetition Collateral Agent in connection with enforcement of the
Prepetition Note Documents and the Chapter 11 Case, subject to the delivery of a
Fee Notice, as defined in, and in the manner set forth in the Interim DIP Order.

 

36



--------------------------------------------------------------------------------

(d) Financial Reporting. The Borrower shall (a) provide the Trustee and its
advisors with unaudited quarterly financial statements within sixty
(60) calendar days after the conclusion of each quarter, and (b) shall provide
the Trustee with any other reporting as reasonably required by the Required DIP
Lenders.

(e) The Borrower shall consent to the appointment of any successor Trustee
designated by the Required Holders.

ARTICLE 9 – DIP EVENTS OF DEFAULT

Section 9.1 DIP Events of Default. The occurrence of any of the following events
shall constitute a DIP Event of Default:

(a) The Borrower shall fail to pay (i) any principal of the DIP Loans when the
same shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment; or
(ii) within three (3) Business Days, any interest on the DIP Loans, fees or
other sums due hereunder or under the Fee Letter, when the same shall become due
and payable, whether at the stated date of maturity or any accelerated date of
maturity or at any other date fixed for payment.

(b) The Borrower shall fail to comply with the Agreed Covenants or any of the
other terms and conditions of the DIP Loan Documents, or the Chapter 11 Orders;
provided, that, the Borrower shall not be required to comply with any Agreed
Covenant to the extent that (i) the Required DIP Lenders have granted the
Borrower an exception thereto in writing, (ii) compliance would conflict, or
otherwise be inconsistent, with any provisions of this Agreement, the Chapter 11
Orders, any other orders of the Bankruptcy Court, or the Bankruptcy Code, or
(iii) the cost of compliance is not included in the Budget and the Required DIP
Lenders shall have failed to agree to an amendment to the Budget or to otherwise
make funds available to fund the cost of compliance therewith.

(c) Any of the 363 Sale Milestones shall not have been timely satisfied, except
as otherwise consented to in writing by the Required DIP Lenders.

(d) The Chapter 11 Case shall be dismissed or converted to a Chapter 7 case
under the Bankruptcy Code.

(e) A trustee, examiner or receiver with enlarged powers shall be appointed or
designated on a final basis in the Chapter 11 Case.

(f) Except as expressly set forth in the Interim DIP Order, the Final DIP Order
or this Agreement, the Borrower (1) incurs any additional post-petition Debt
(other than ordinary course trade Debt and insurance premium financing
consistent with prior practice) or (2) grants or requests authority to grant any
Lien or security interest to secure such post-petition Debt.

(g) Any Chapter 11 Order shall be amended, supplemented, stayed, reversed,
vacated or otherwise modified (or the Borrower shall apply for authority to do
so) without the written consent of the Required DIP Lenders or any Chapter 11
Order shall cease to be in full force and effect.

 

37



--------------------------------------------------------------------------------

(h) The Final DIP Order Entry Date shall not have occurred (subject to the
Bankruptcy Court’s availability) within thirty (30) calendar days after the
Interim DIP Order Entry Date (unless such date is extended by the Required DIP
Lenders).

(i) A Debtor Party shall take any action, including the filing of an
application, in support of any of (a) through (g) hereof, or any Person other
than the Borrower shall do so and such application is not contested in good
faith by the Borrower.

(j) A Debtor Party shall file a motion seeking, or the Bankruptcy Court shall
enter, an order (i) approving payment of any pre-petition claim other than
(x) as provided for in a First Day Order and included in the Budget or
(y) otherwise consented to by the Required DIP Lenders in writing, (ii) granting
relief from the automatic stay applicable under section 362 of the Bankruptcy
Code to any holder of any security interest to permit foreclosure on any assets
having a book value in excess of $100,000 in the aggregate or to permit other
actions that would have a Material Adverse Effect on the Borrower or its estate,
or (iii) approving any settlement or other stipulation not approved by the
Required DIP Lenders and not included in the Budget with any secured creditor of
the Borrower providing for payments as adequate protection (other than the
adequate protection payments as set forth in Section 8.7), or otherwise to such
secured creditor.

(k) The Bankruptcy Court shall enter an order granting relief from the automatic
stay to the holder of any security interest in any material asset of the
Borrower.

(l) Any material contract is rejected or otherwise terminated or any material
property of the Borrower is sold, in each instance, without the prior written
consent of the Required DIP Lenders.

(m) A Debtor Party files a motion without the express written consent of the
Required DIP Lenders or any Person other than a Debtor Party shall do so and
such application is not contested in good faith by the Borrower and such motion
is granted, to obtain additional financing from a Party other than the DIP
Lenders under section 364(d) of the Bankruptcy Code or to use Cash Collateral of
a DIP Lender under section 363(c) of the Bankruptcy Code.

(n) Entry of an order by the Bankruptcy Court terminating or modifying the
exclusive right of the Borrower to file a chapter 11 plan pursuant to section
1121 of the Bankruptcy Code, without the prior written consent of the Required
DIP Lenders.

(o) The Borrower shall support any other Person’s opposition of any motion made
in the Bankruptcy Court by the DIP Administrative Agent or the DIP Lenders
seeking confirmation of the amount of the DIP Lenders’ claims or the validity
and enforceability of the Liens in favor of the DIP Administrative Agent.

(p) (i) Any Debtor Party shall seek to, shall support, acquiesce in, or not
challenge (in any such case by way of any motion or other pleading filed with
the Bankruptcy Court or on behalf of the Borrower) any other Person’s motion to,
disallow in whole or in part the DIP Lenders’ claims in respect of the DIP
Obligations or to challenge the validity and enforceability of the Liens in
favor of the DIP Administrative Agent or contest any material provision of any
DIP Loan Documents, (ii) such Liens and/or Super-priority claims shall otherwise
cease to be valid, perfected and enforceable in all respects, or (iii) or any
provision of any DIP Loan Documents shall cease to be effective.

 

38



--------------------------------------------------------------------------------

(q) Any judgments which are in the aggregate in excess of $250,000 (not covered
by insurance), as to any post-petition obligation shall be rendered against the
Borrower and the enforcement thereof shall not be stayed.

(r) (i) Any Debtor Party shall file any pleading or proceeding which could
reasonably be expected to result in an impairment of the rights or interests of
the DIP Administrative Agent or the DIP Lenders or (ii) entry of an order of the
Bankruptcy Court with respect to any pleading or proceeding brought by any other
Person which results in such impairment of the rights or interests of the DIP
Administrative Agent or the DIP Lenders.

(s) The Borrower shall fail to execute and deliver to the DIP Administrative
Agent any agreement, financing statement, trademark filing, copyright filing,
mortgages, notices of lien or similar instruments or other documents that the
DIP Administrative Agent or the Required DIP Lenders may reasonably request from
time to time to more fully evidence, confirm, validate, perfect, preserve and
enforce the DIP Liens created in favor of the DIP Secured Parties.

(t) With respect to other Debt of the Borrower, the Borrower shall fail to pay
at maturity, or within any applicable period of grace, any obligation for Debt
in excess of $250,000 or fail to observe or perform any material term, covenant
or agreement (other than any such obligation with respect to which the
Bankruptcy Code prohibits the Borrower from complying with such obligation or
permits the Borrower not to comply with such obligation) contained in any
agreement by which it is bound, evidencing or securing Debt in excess of
$100,000 for such period of time as would permit (assuming the lapse of time
and/or giving of appropriate notice if required and assuming such breach has not
been cured within the applicable grace period thereunder) the holder or holders
thereof or of any obligations issued thereunder to accelerate the maturity
thereof.

(u) There shall occur, in any single event or in a series of events (related of
unrelated) any damage to, or loss, theft or destruction of, any DIP Collateral
in an amount greater than $1,000,000 that is not covered by insurance.

(v) (i) Any Debtor Party shall attempt to invalidate, reduce or otherwise impair
the Liens or security interests of the DIP Administrative Agent and/or the DIP
Lenders, claims or rights against such Person or to subject any DIP Collateral
to assessment pursuant to section 506(c) of the Bankruptcy Code, (ii) any Lien
or security interest created by the Chapter 11 Orders with respect to DIP
Collateral shall, for any reason, cease to be valid or (iii) any action is
commenced by the Borrower which contests the validity, perfection or
enforceability of any of the liens and security interests of the DIP
Administrative Agent and/or the DIP Lenders created by the Chapter 11 Orders.

(w) Any Debtor Party takes any action that would adversely affect the rights,
remedies, claims, liens or recovery of the DIP Lenders and/or the Prepetition
Collateral Agent and the Trustee (on behalf of the Holders).

(x) Any Person, including, but not limited to, the Debtor Parties, files a plan
of reorganization or a motion to sell all or substantially all of the Borrower’s
assets, in either case, without the express prior written consent of the
Required DIP Lenders (other than as contemplated under this Agreement).

(y) The Borrower or Orexigen Ireland executes or enters into a definitive
purchase or sale agreement with respect to the assets of the Borrower
(including, but not limited to, any stalking horse purchase or sale agreement),
or otherwise pursues any sale transaction, in either

 

39



--------------------------------------------------------------------------------

case, without the express prior written consent of the Required DIP Lenders,
other than as contemplated under this Agreement and any 363 Sale Order.

(z) The Borrower transfers any assets to Orexigen Ireland outside the Ordinary
Course of Business without the written consent of the Required DIP Lenders.

Section 9.2 Remedies.

(a) Immediately upon the occurrence and during the continuation of a DIP Event
of Default, the DIP Administrative Agent may, in its sole discretion, and at the
direction of the Required DIP Lenders shall (without further notice or grace
period, unless required by Applicable Law), take any or all of the following
actions:

(i) declare all DIP Obligations to be immediately due and payable;

(ii) declare the termination, reduction or restriction of any remaining New
Money Loan Commitments, to the extent any such New Money Loan Commitments
remain;

(iii) terminate the DIP Facility as to any future liability or obligation of the
DIP Administrative Agent and the DIP Lenders, but without affecting any of the
DIP Obligations, DIP Liens or Super-priority Claims;

(iv) declare a termination, reduction or restriction on the ability of the
Borrower to use any Cash Collateral derived solely from the proceeds of DIP
Collateral (any such declaration shall be made to the Borrower, the official
committee of unsecured creditors of the Borrower (if applicable) and the United
States Trustee;

(v) exercise the rights of a secured party upon default under the UCC; and/or

(vi) exercise any and all rights and remedies available under any of the
Prepetition Note Documents, including judicial or non-judicial foreclosure or
public or private sale of any of the Collateral.

(b) Following five (5) Business Days’ notice of such DIP Event of Default to the
Borrower, any official committee of unsecured creditors (if applicable), and the
Office of the U.S. Trustee, unless such DIP Event of Default is cured within
such time or an order of the Bankruptcy Court is entered to the contrary, the
DIP Administrative Agent and the DIP Lenders shall have relief from the
automatic stay to exercise remedies under the DIP Loan Documents, the Chapter 11
Orders, and Applicable Law, subject to the Carve-Out.

(c) The Borrower and the DIP Lenders hereby irrevocably authorize the DIP
Administrative Agent, upon the direction of the Required DIP Lenders, to
(a) credit bid and in such manner purchase (either directly or through one or
more acquisition vehicles) all or any portion of the DIP Collateral at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under section 363 of the Bankruptcy Code of the United States
or any similar laws in any other jurisdictions to which the Borrower is subject,
or (b) credit bid and in such manner purchase (either directly or through one or
more acquisition vehicles) all or any portion of the DIP Collateral at any other
sale or foreclosure conducted by the DIP Administrative Agent (whether by
judicial action or otherwise) in accordance with Applicable Law. In connection
with any such credit bid and purchase, the DIP Obligations owed to the DIP
Lenders shall be entitled to be, and shall be, credit bid on a ratable basis
(with DIP Obligations with respect to contingent or

 

40



--------------------------------------------------------------------------------

unliquidated claims being estimated for such purpose if the fixing or
liquidation thereof would not unduly delay the ability of the DIP Administrative
Agent to credit bid and purchase at such sale or other disposition of the DIP
Collateral and, if such claims cannot be estimated without unduly delaying the
ability of the DIP Administrative Agent to credit bid, then such claims shall be
disregarded, not credit bid, and not entitled to any interest in the asset or
assets purchased by means of such credit bid) and the DIP Lenders whose DIP
Obligations are credit bid shall be entitled to receive interests (ratably based
upon the proportion of their DIP Obligations credit bid in relation to the
aggregate amount of DIP Obligations so credit bid in the asset or assets so
purchased (or in the capital stock of the acquisition vehicle or vehicles that
are used to consummate such purchase). Upon request by the DIP Administrative
Agent or the Borrower at any time, the DIP Lenders will confirm in writing the
DIP Administrative Agent’s authority to release any such liens on particular
types or items of DIP Collateral pursuant to this Section 9.2(c).

(d) The DIP Lenders acknowledge that, subject to payment in full in cash of the
DIP Obligations, the Prepetition Collateral Agent (upon the direction of the
Required Holders) may credit bid all or any portion of the Pledged Collateral
that is subject to a senior lien in favor of the Prepetition Collateral Agent
(for the benefit of the Holders) offered for sale in accordance with the
procedures in the preceding clause (c), and that any other bids must include
sufficient cash to pay off the DIP Facility in cash in full.

Section 9.3 Terminated Use of Cash Collateral. Following five (5) Business Days’
notice of a DIP Event of Default to the Borrower, any official committee of
unsecured creditors (if applicable), and the Office of the U.S. Trustee, unless
such DIP Event of Default is cured within such time or an order of the
Bankruptcy Court is entered to the contrary, without limitation of any of the
remedies set forth in this Agreement and the other DIP Loan Documents, the
Borrower shall have no right to use or seek to use any Cash Collateral in which
the DIP Administrative Agent, DIP Lenders, or Prepetition Collateral Agent has
an interest, other than in connection with funding and/or reserving amounts to
fund the Carve-Out.

Section 9.4 Setoff Rights. During the continuance of any DIP Event of Default,
each DIP Lender is hereby authorized by the Borrower at any time or from time to
time, with reasonably prompt subsequent notice to the Borrower (any prior or
contemporaneous notice being hereby expressly waived) to set off and to
appropriate and to apply any and all (a) balances held by such DIP Lender at any
of its offices for the account of the Borrower (regardless of whether such
balances are then due to the Borrower), and (b) other property at any time held
or owing by such DIP Lender to or for the credit or for the account of the
Borrower or any of its Subsidiaries, against and on account of any of the DIP
Obligations.

Section 9.5 Application of Proceeds.

(a) Notwithstanding anything to the contrary contained in this Agreement,
following the occurrence and during the continuance of a DIP Event of Default,
the DIP Administrative Agent shall apply any and all payments received by the
DIP Administrative Agent in respect of the DIP Obligations, and any and all
proceeds of DIP Collateral received by the DIP Administrative Agent, in the
following order: first, to all fees, costs, indemnities, liabilities,
obligations and expenses incurred by or owing to the DIP Administrative Agent
with respect to this Agreement, the other DIP Loan Documents or the DIP
Collateral; second, to all fees, costs, indemnities, liabilities, obligations
and expenses incurred by or owing to any DIP Lender with respect to this
Agreement, the other DIP Loan Documents or the DIP Collateral; third, to accrued
and unpaid interest on the DIP Loans; fourth, to the unpaid principal of the DIP
Loans; fifth, to any other indebtedness or obligations of the Borrower owing to
the DIP Administrative Agent or any DIP Lender under the DIP Loan Documents. Any
balance remaining shall be delivered to the

 

41



--------------------------------------------------------------------------------

Borrower or to whoever may be lawfully entitled to receive such balance or as a
court of competent jurisdiction may direct. In carrying out the foregoing,
(i) amounts received shall be applied in the numerical order provided until
exhausted prior to the application to the next succeeding category, and
(ii) each of the Parties entitled to receive a payment in any particular
category shall receive an amount equal to its pro rata share of amounts
available to be applied pursuant thereto for such category.

Section 9.6 Waivers.

(a) No failure or delay by the DIP Administrative Agent or any DIP Lender in
exercising any right, remedy, power or privilege under this Agreement, any other
DIP Loan Document or the Chapter 11 Orders, shall operate as a waiver thereof,
nor shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The remedies provided in this Agreement, the other DIP Loan Documents, and the
Chapter 11 Orders, are cumulative and not exclusive of any remedies provided by
Applicable Law.

(b) Without limiting the generality of anything contained in this Agreement or
the other DIP Loan Documents, the Borrower agrees that if a DIP Event of Default
has occurred and is continuing (i) the DIP Administrative Agent shall not be
subject to any “one action” or “election of remedies” law or rule, and (ii) all
DIP Liens and other rights, remedies or privileges provided to the DIP
Administrative Agent shall remain in full force and effect until the DIP
Administrative Agent has exhausted all remedies against the DIP Collateral such
that that the DIP Obligations shall have been satisfied in full.

(c) Nothing contained herein or in any other DIP Loan Document shall be
construed as requiring the DIP Administrative Agent to, following the occurrence
and continuation of a DIP Event of Default, resort to any part of the DIP
Collateral for the satisfaction of any of the Borrower’s obligations under the
DIP Loan Documents in preference or priority to any other DIP Collateral, and
the DIP Administrative Agent may seek satisfaction out of all of the DIP
Collateral or any part thereof, in its absolute discretion in respect of the
Borrower’s obligations under the DIP Loan Documents. In addition, the DIP
Administrative Agent shall have the right from time to time to partially
foreclose upon any DIP Collateral in any manner and for any amounts secured by
the DIP Loan Documents then due and payable as determined by the DIP
Administrative Agent in its sole discretion. Notwithstanding one or more partial
foreclosures, any unforeclosed DIP Collateral shall remain subject to the DIP
Liens, DIP Loan Documents and Chapter 11 Orders to secure payment of the
remaining DIP Obligations.

Section 9.7 Injunctive Relief. The Parties acknowledge and agree that, in the
event of a breach or threatened breach of the Borrower’s obligations under any
DIP Loan Documents, the DIP Administrative Agent and the DIP Lenders may have no
adequate remedy in money damages and, accordingly, shall be entitled to seek an
injunction (including a temporary restraining order, preliminary injunction,
writ of attachment, or order compelling an audit) against such breach or
threatened breach, including maintaining any cash management and collection
procedure described herein. However, no specification in this Agreement of a
specific legal or equitable remedy shall be construed as a waiver or prohibition
against any other legal or equitable remedies in the event of a breach or
threatened breach of any provision of this Agreement. The Borrower waives, to
the fullest extent permitted by law, the requirement of the posting of any bond
in connection with such injunctive relief.

Section 9.8 Marshaling; Payments Set Aside. Neither the DIP Administrative Agent
nor any DIP Lender shall be under any obligation to marshal any assets in
payment of any or all of the DIP

 

42



--------------------------------------------------------------------------------

Obligations. To the extent that the Borrower makes any payment or the DIP
Administrative Agent enforces the DIP Liens or the DIP Administrative Agent or
any DIP Lender exercises its right of set-off, and such payment or the proceeds
of such enforcement or set-off is subsequently invalidated, declared to be
fraudulent or preferential, set aside, or required to be repaid by anyone, then
to the extent of such recovery, the DIP Obligations or part thereof originally
intended to be satisfied, and all DIP Liens, rights and remedies therefore,
shall be revived and continued in full force and effect as if such payment had
not been made or such enforcement or set-off had not occurred.

ARTICLE 10 – DIP ADMINISTRATIVE AGENT

Section 10.1 Appointment and Authorization. Each DIP Lender hereby irrevocably
appoints Wilmington Trust to act on its behalf as the DIP Administrative Agent
hereunder and under the other DIP Loan Documents and authorizes the DIP
Administrative Agent to enter into each of the DIP Loan Documents to which it is
a party (other than this Agreement) on its behalf and to take such actions as
the DIP Administrative Agent on its behalf and to take such actions and exercise
such powers under the DIP Loan Documents as are delegated to the DIP
Administrative Agent by the terms thereof, together with all such powers as are
reasonably incidental thereto. The provisions of this Article 10 are solely for
the benefit of the DIP Administrative Agent and the DIP Lenders and the Borrower
shall have no rights as a third-party beneficiary of any of the provisions
hereof. The DIP Administrative Agent shall not have, by reason hereof or any of
the other DIP Loan Documents, a fiduciary relationship in respect of any DIP
Lender or any other Person. It is understood and agreed that the use of the term
“agent” herein or in any other DIP Loan Documents (or any other similar term)
with reference to the DIP Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties. The DIP Administrative Agent may perform any of its
duties hereunder, or under the DIP Loan Documents, by or through its agents or
employees.

Section 10.2 Removal of the DIP Administrative Agent. The DIP Administrative
Agent may be removed only upon fifteen (15) days’ prior written notice by the
Required DIP Lenders to the DIP Administrative Agent and the Borrower. Upon the
effective date of such removal, the DIP Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other DIP Loan
Documents. After the removal of the DIP Administrative Agent hereunder, the
provisions of this Article 10 and Article 11 shall continue in effect for the
benefit of such removed DIP Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the removed DIP Administrative Agent was acting as
DIP Administrative Agent hereunder and under the other DIP Loan Documents.

Section 10.3 DIP Administrative Agent and Affiliates. The DIP Administrative
Agent, if it is a DIP Lender, and in its capacity as such, shall have the same
rights and powers under the DIP Loan Documents as any other DIP Lender and may
exercise or refrain from exercising the same as though it were not the DIP
Administrative Agent, and the DIP Administrative Agent and its Affiliates may
lend money to, invest in and generally engage in any kind of business with the
Borrower or Affiliate of the Borrower as if it were not the DIP Administrative
Agent hereunder.

Section 10.4 Exculpatory Provisions. The duties of the DIP Administrative Agent
shall be mechanical and administrative in nature. The DIP Administrative Agent
shall not have by reason of this Agreement a fiduciary relationship in respect
of any DIP Lender. Nothing in this Agreement or any of the DIP Loan Documents is
intended to or shall be construed to impose upon the DIP Administrative Agent
any obligation in respect of this Agreement or any of the DIP Loan Documents
except as expressly set forth herein or therein. Without limiting the generality
of the foregoing, the DIP Administrative Agent:

 

43



--------------------------------------------------------------------------------

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or DIP Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other DIP Loan Documents that the DIP
Administrative Agent, as applicable, is required to exercise as directed in
writing by the Required DIP Lenders (or such other number or percentage of the
DIP Lenders as shall be expressly provided for herein or in the other DIP Loan
Documents); provided that the DIP Administrative Agent shall not be required to
take any action that, in its respective opinion or the opinion of its counsel,
may expose the DIP Administrative Agent to liability or that is contrary to any
DIP Loan Document or Applicable Law;

(c) shall not, except as expressly set forth herein and in the other DIP Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the DIP Administrative
Agent or any of its Affiliates in any capacity; and

(d) shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including, but not limited to, any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The DIP Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a DIP Loan,
that by its terms must be fulfilled to the satisfaction of a DIP Lender, the DIP
Administrative Agent may presume that such condition is satisfactory to such DIP
Lender unless the DIP Administrative Agent shall have received written notice to
the contrary from such DIP Lender prior to the making of such DIP Loan. The DIP
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

Section 10.5 Liability of the DIP Administrative Agent.

(a) Neither the DIP Administrative Agent nor any of its Related Parties shall be
liable to any DIP Lender or any other Person for any action taken or not taken
by it (i) with the consent or at the request of the Required DIP Lenders (or
such other number or percentage of the DIP Lenders as shall be necessary, or as
the DIP Administrative Agent shall believe in good faith shall be necessary,
under the circumstances as provided in Section 12.14 and Section 9.2) or (ii) in
the absence of its own gross negligence or willful misconduct, as determined by
a final and non-appealable judgment of a court of competent jurisdiction.
Neither the DIP Administrative Agent nor any of its Related Parties shall be
responsible for or have any duty to ascertain, inquire into or verify (a) any
statement, warranty or representation made in connection with any DIP Loan
Document or any borrowing hereunder; (b) the performance or observance of any of
the covenants or agreements specified in any DIP Loan Document; (c) the
satisfaction of any condition specified in any DIP Loan Document; (d) the
validity, effectiveness, sufficiency or genuineness of any DIP Loan Document,
any Lien purported to be created or perfected thereby or any other instrument or
writing furnished in connection therewith; (e) the existence or non-existence of
any Default or DIP Event of Default; (f) the financial condition of the
Borrower; or (g) the creation, perfection or priority of any Lien purported to
be created by any DIP Loan Document. The DIP Administrative Agent shall not
incur any liability by acting in reliance upon any notice, consent, certificate,
statement, or other writing

 

44



--------------------------------------------------------------------------------

(which may be a bank wire, telex, facsimile or electronic transmission or
similar writing) believed by it to be genuine or to be signed by the proper
Party or Parties. The DIP Administrative Agent shall not be liable for any
apportionment or distribution of payments made by it in good faith and if any
such apportionment or distribution is subsequently determined to have been made
in error the sole recourse of any DIP Lender to whom payment was due and payable
but not made, shall be to recover from other the DIP Lenders any payment in
excess of the amount to which they are determined to be entitled (and such other
the DIP Lenders hereby agree to return to such DIP Lender any such erroneous
payments received by them).

(b) Notwithstanding anything to the contrary contained herein or otherwise, it
is hereby acknowledged and agreed by each of the parties hereto that the DIP
Administrative Agent shall not (i) be deemed to be a party to any Prepetition
Note Document or have any duties, responsibilities or obligations thereunder or
in respect thereof and (ii) shall not be deemed to be an agent or other
fiduciary for any Holder or other Person in respect of the Prepetition Note
Documents or the indebtedness and other obligations owing thereunder.

Section 10.6 Indemnification. Each DIP Lender shall, in accordance with their
respective Applicable Percentages, indemnify the DIP Administrative Agent and
its Related Parties (to the extent not reimbursed by the Borrower) upon demand
against any and all Indemnified Liabilities; provided that no DIP Lender shall
be liable for any portion of such Indemnified Liabilities resulting from the DIP
Administrative Agent’s (or its Related Party’s, as applicable) gross negligence
or willful misconduct as determined by a final and non-appealable judgment of a
court of competent jurisdiction. If any indemnity furnished to the DIP
Administrative Agent for any purpose shall, in the opinion of the DIP
Administrative Agent, be insufficient or become impaired, the DIP Administrative
Agent may call for additional indemnity and cease, or not commence, to do the
acts indemnified against even if so directed by the DIP Lenders until such
additional indemnity is furnished. Without limitation of the foregoing, each DIP
Lender shall reimburse the DIP Administrative Agent upon demand for its
Applicable Percentage of any costs or out-of-pocket expenses incurred by the DIP
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other DIP Loan Document,
or any document contemplated by or referred to herein, to the extent that the
DIP Administrative Agent is not reimbursed for such expenses by or on behalf of
the Borrower; provided that such reimbursement by the DIP Lenders shall not
affect the Borrower’s continuing reimbursement obligations with respect thereto
Each DIP Lender hereby authorizes the DIP Administrative Agent to set off and
apply any and all amounts at any time owing to such DIP Lender under any DIP
Loan Document or otherwise payable by the DIP Administrative Agent to such DIP
Lender from any source against any amount due to the DIP Administrative Agent
under this Section 10.6. The undertaking in this Section 10.6 shall survive
termination of the New Money Loan Commitments, the payment of all other DIP
Obligations and the resignation and/or replacement of the DIP Administrative
Agent.

Section 10.7 Right to Request and Act on Instructions. The DIP Administrative
Agent may at any time request instructions from the DIP Lenders or Required DIP
Lenders, as applicable, pursuant to the terms of this Agreement or any other DIP
Loan Document, with respect to any actions or approvals which by the terms of
this Agreement or of any of the DIP Loan Documents, the DIP Administrative Agent
is permitted or desires to take or to grant (or to not take or not grant), and
if such instructions are requested, the DIP Administrative Agent shall be
absolutely entitled to refrain from taking any action or to withhold any
approval and shall not be under any liability whatsoever to any Person for
refraining from any action or withholding any approval under any of the DIP Loan
Documents until it shall have received such instructions from the DIP Lenders or
Required DIP Lenders, as applicable. Without limiting the foregoing, no DIP
Lender shall have any right of action whatsoever against the DIP Administrative
Agent

 

45



--------------------------------------------------------------------------------

as a result of the DIP Administrative Agent acting or refraining from acting
under this Agreement or any of the other DIP Loan Documents in accordance with
the instructions of the DIP Lenders or Required DIP Lenders, as applicable, and,
notwithstanding the instructions of DIP Lenders or Required DIP Lenders, as
applicable, the DIP Administrative Agent shall have no obligation to take any
action if it believes, in good faith, that such action would violate Applicable
Law or expose the DIP Administrative Agent to any liability for which it has not
received satisfactory indemnification in accordance with the provisions of this
Agreement.

Section 10.8 Credit Decision. Each DIP Lender acknowledges that it has,
independently and without reliance upon the DIP Administrative Agent or any
other DIP Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each DIP Lender also acknowledges that it will, independently and
without reliance upon the DIP Administrative Agent or any other DIP Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking any
action under the DIP Loan Documents or Chapter 11 Orders.

Section 10.9 Agency for Perfection. The DIP Administrative Agent and each DIP
Lender hereby appoint each other DIP Lender as agent for the purpose of
perfecting the DIP Liens in DIP Collateral which, in accordance with the UCC,
can be perfected by possession or control. If any DIP Lender (other than the DIP
Administrative Agent) obtains possession or control of any such DIP Collateral,
such DIP Lender shall notify the DIP Administrative Agent in writing thereof,
and, promptly upon the DIP Administrative Agent’s request therefor, shall
deliver such DIP Collateral to the DIP Administrative Agent or in accordance
with the DIP Administrative Agent’s reasonable instructions or transfer control
to the DIP Administrative Agent in accordance with the DIP Administrative
Agent’s reasonable instructions. Each DIP Lender agrees that it will not have
any right individually to enforce or seek to enforce any Security Document or to
realize upon any DIP Collateral unless instructed to do so by the DIP
Administrative Agent (or consented to by the DIP Administrative Agent), it being
understood and agreed that such rights and remedies may be exercised only by the
DIP Administrative Agent.

Section 10.10 Notice of Default. The DIP Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or DIP Event
of Default unless the DIP Administrative Agent shall have received written
notice from a DIP Lender or the Borrower referring to this Agreement, describing
such Default or DIP Event of Default and stating that such notice is a “notice
of default.” The DIP Administrative Agent will promptly notify each DIP Lender
of its receipt of any such notice. The DIP Administrative Agent shall take such
action with respect to such Default or DIP Event of Default as may be requested
by the DIP Lenders or Required DIP Lenders, as applicable pursuant to the terms
of this Agreement, in accordance with the terms hereof. Unless and until the DIP
Administrative Agent has received any such request, the DIP Administrative Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Default or DIP Event of Default as it shall
deem advisable or in the best interests of the DIP Lenders.

Section 10.11 Resignation of the DIP Administrative Agent; Successor DIP
Administrative Agent.

(a) The DIP Administrative Agent may at any time give notice of its resignation
to the DIP Lenders and the Borrower. Upon receipt of any such notice of
resignation, the DIP Lenders shall have the right to appoint a successor DIP
Administrative Agent. If no such successor shall have been so appointed by the
DIP Lenders and shall have accepted such appointment within ten (10) Business
Days after the retiring the DIP Administrative Agent gives notice of its
resignation, then such resignation shall nonetheless become effective in
accordance with such notice of resignation from the DIP Administrative Agent
and, from and following delivery of such notice,

 

46



--------------------------------------------------------------------------------

(i) the retiring DIP Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other DIP Loan Documents, and (ii) all
payments, communications and determinations provided to be made by, to or
through the DIP Administrative Agent shall instead be made by or to each DIP
Lender directly, until such time as the DIP Lenders appoint a successor DIP
Administrative Agent as provided for herein.

(b) Upon the acceptance of a successor’s appointment as the DIP Administrative
Agent pursuant to clause (a) above, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) DIP Administrative Agent (other than any rights to indemnity payments
or other amounts owed to the retiring DIP Administrative Agent as of the
effective date of its resignation), and the retiring the DIP Administrative
Agent shall be discharged from all of its duties and obligations hereunder and
under the other DIP Loan Documents (if not already discharged therefrom as
provided above in this Section 10.11). The fees payable by the Borrower to a
successor DIP Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring the DIP Administrative Agent’s resignation hereunder and
under the other DIP Loan Documents, the provisions of this Article and all
indemnity and expense reimbursement provisions herein applicable to the DIP
Administrative Agent shall continue in effect for the benefit of such retiring
DIP Administrative Agent and its sub-agents in respect of any actions taken or
omitted to be taken by any of them while the retiring the DIP Administrative
Agent was acting or was continuing to act as the DIP Administrative Agent.

(c) The DIP Administrative Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other DIP Loan Document by
or through any one or more sub-agents appointed by the DIP Administrative Agent.
The DIP Administrative Agent and any such sub-agent may perform any and all of
its duties and exercise its rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Article 10 shall apply to
any such sub-agent and to the Related Parties of the DIP Administrative Agent
and any such sub-agent, and shall apply to the activities as such DIP
Administrative Agent. The DIP Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and non-appealable judgment that
the DIP Administrative Agent acted with gross negligence or willful misconduct
in the selection of such sub-agents.

ARTICLE 11 – EXPENSES AND INDEMNITY

Section 11.1 Expenses; Indemnity.

(a) The Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the DIP Administrative Agent (including, but not limited
to, the fees and expenses of Arnold & Porter Kaye Scholer LLP and Duane Morris
LLP, as counsel to the DIP Administrative Agent), the DIP Lenders (including,
but not limited to, the fees and expenses incurred by Quinn Emanuel Urquhart &
Sullivan, LLP, as counsel to certain of the DIP Lenders and certain of the
Holders, local counsel to the DIP Lenders, and Brown Rudnick, LLP, as counsel to
the 1992 Funds) and their respective Affiliates (including, in each case, the
reasonable fees, charges and disbursements of counsel and advisors for such
Persons, including local counsel to such persons in any relevant jurisdiction),
in connection with the preparation, negotiation, execution, delivery and
administration of the DIP Facility and the DIP Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), or related to
the Chapter 11 Case and (ii) all documented out-of-pocket expenses incurred by
the DIP Administrative Agent and the DIP Lenders (including, in each case, the
fees, charges and disbursements of counsel (including local

 

47



--------------------------------------------------------------------------------

counsel to such persons in any relevant jurisdiction) and advisors for the DIP
Lenders) in connection with the enforcement or protection of its rights
(A) relating to or arising out of, in connection with or the result of the DIP
Facility and the DIP Loan Documents, (B) relating to or arising out of, in
connection with, or as a result of, the DIP Loans made hereunder, including all
such documented out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such DIP Loans, or (C) relating to
or arising out of, in connection with or the result of the commencement,
defense, conduct of, intervention in, or the taking of any other action
(including preparation for and/or response to any subpoena or document request)
related to the DIP Facility, the DIP Loan Documents or the DIP Loans in any
action, litigation, investigation, or proceeding. The indemnification provided
under this Section 11.1(a) to each DIP Lender shall extend to (i) any entity
which serves as a manager or investment advisor to such DIP Lender and (ii) all
officers, directors and employees of such a manager or advisor, regardless of
whether such persons or entities are otherwise considered to be Affiliates under
the definition of that term in this agreement.

Section 11.2 Indemnification by the Borrower. The Borrower shall indemnify the
DIP Administrative Agent (and any sub-agent thereof), each DIP Lender and each
Related Party of any of the foregoing persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities, costs and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower) arising out of, in connection with, or as a result of (i) the
execution or delivery of any DIP Loan Documents or any agreement or instrument
contemplated hereby or thereby, the performance by the Parties hereto of their
respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the DIP
Administrative Agent (and any sub-agent thereof) and its related Parties only,
the administration of the DIP Facility and the DIP Loan Documents, (ii) any DIP
Loan or the use or proposed use of the proceeds therefrom, (iii) any breach or
violation by the Borrower of its obligations under, or any misrepresentation by
the Borrower contained in, this DIP Facility or the other DIP Loan Documents, or
(iv) any other action or inaction by, or matter which is the responsibility of,
the Borrower, or (v) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by or on behalf of any Person (including
the Borrower), and regardless of whether any Indemnitee is a Party thereto
(collectively, the “Indemnified Liabilities”); provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities, costs or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee, if
the Borrower has obtained a final and nonappealable judgment in their favor on
such indemnification claim by such Indemnitee as determined by a court of
competent jurisdiction. This provision shall not apply with respect to taxes
other than any taxes that represent losses, claims, damages, etc. arising from
any non-tax claim. It is understood and agreed that the indemnification
obligations under the Prepetition Note Documents shall survive the Closing Date
and the repayment of the DIP Loans and exercise of any remedies in connection
therewith and shall continue as indemnification obligations hereunder following
the Closing Date or exercise of any such remedies subject to the terms hereof
and thereof.

Section 11.3 Waiver of Consequential Damages, Etc. To the fullest extent
permitted by Applicable Law, no Party or any beneficiary hereof shall assert,
and each Party and beneficiary hereto hereby waives, any claim against any
Indemnitee or any other Party, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other DIP Loan Document or any agreement or

 

48



--------------------------------------------------------------------------------

instrument contemplated hereby, the transactions contemplated hereby or thereby,
any DIP Loan or the use of the proceeds thereof, or the Chapter 11 Orders.

Section 11.4 Payments. All amounts due under Section 11.1 and Section 11.2 shall
be payable promptly after demand therefor; provided that all requests for
payment or reimbursement of fees and expenses shall be subject to the delivery
of a Fee Notice, as defined in, and in the manner set forth in the Interim DIP
Order.

Section 11.5 Survival. Each Party’s obligations under Section 11.1 and
Section 11.2 shall survive the termination of the DIP Loan Documents and payment
of the obligations hereunder.

ARTICLE 12 – MISCELLANEOUS

Section 12.1 Notices.

(a) Any notice, request, demand, consent, confirmation or other communication
hereunder shall be in writing and shall be deemed received (i) when personally
delivered to the Person or department if one is designated, (ii) one (1)
Business Day following the date deposited with a national overnight courier,
fees prepaid, (iii) three (3) calendar days following the date deposited with
U.S. certified or registered mail, return receipt requested, postage prepaid,
(iv) when sent by facsimile (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient) or (v) when sent by
electronic mail, to the extent provided in clause (b) below, and addressed in
each such case to the applicable Parties at their respective addresses set forth
below (or in the case of a Person that becomes a DIP Lender after the date
thereof, in its Administrative Questionnaire in the form attached hereto as
Exhibit E) or such other single address as a Party may designate in a written
notice given as herein provided (except that a change of address notice shall
not be effective until actually received by the other Parties).

If to Borrower:

Orexigen Therapeutics, Inc.

3344 North Torrey Pines Court, Suite 200

La Jolla, CA, 92037

Attn:     Tom Lynch

Facsimile: (858) 875-8650

Email: tlynch@orexigen.com

with a copy (which will not constitute notice) to:

Hogan Lovells US LLP

875 Third Avenue

New York, NY 10022

Attn:     Christopher R. Donoho, III

     Christopher R. Bryant

Facsimile: (212) 918-3000

Email: chris.donoho@hoganlovells.com

    christopher.bryant@hoganlovells.com

 

49



--------------------------------------------------------------------------------

If to any DIP Lender:

Quinn Emanuel Urquhart &Sullivan LLP

865 S. Figueroa Street, 10th Floor

Los Angeles, CA 90017

Attn:     Eric Winston

     Bennett Murphy

Facsimile: (213) 443-3100

Email: ericwinston@quinnemanuel.com

    bennettmurphy@quinnemanuel.com

and

1992 Funds

40 West 57th Street - 32nd Floor

New York, NY 10019

Attn:     Damon P. Meyer

Facsimile: (646) 344-4747

Email: damon.meyer@highbridge.com

and

Brown Rudnick, LLP

Seven Times Square

New York, NY 10036

Attn:     Robert J. Stark

    Steven B. Levine

Facsimile: (617) 289-0418

Email: slevine@brownrudnick.com

    rstark@brownrudnick.com

and

Nineteen77 Global Multi-Strategy Alpha Master Limited

c/o UBS O’Connor LLC

1 North Wacker Drive, 32 Floor

Chicago, IL 60606

Attn:     Joseph Workman

 Andrew Martin

Email: joseph.workman@ubs.com

andy.martin@ubs.com

If to DIP Administrative Agent:

Wilmington Trust, National Association,

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402

Attn:     Josh James

Telephone:(612) 217-5637

Telecopy:(612) 217-5651

Email: jjames@wilmingtontrust.com

 

50



--------------------------------------------------------------------------------

with a copy to (which copy shall not constitute notice):

Arnold & Porter Kaye Scholer LLP

250 West 55th Street

New York, NY 10019-9710

Attn: Alan Glantz and Tyler Nurnberg

Telephone: (212) 836-7253; (312) 583-2323

Facsimile: (212) 836-6763; (312) 583-2530

Email: alan.glantz@arnoldporter.com

tyler.nurnberg@arnoldporter.com

(b) Notices and other communications to the DIP Administrative Agent and any DIP
Lenders hereunder may be delivered or furnished by electronic communication
(including email and Internet or intranet websites, including the Platform)
pursuant to procedures approved by the DIP Administrative Agent, provided that
the foregoing shall not apply to notices to the DIP Administrative Agent or any
DIP Lender pursuant to Article 2 if such Person has notified the DIP
Administrative Agent in writing that it is incapable of receiving notices under
such Article 2 by electronic communication. The DIP Administrative Agent or any
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the DIP Administrative
Agent otherwise prescribes, (A) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment), provided that if such notice or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient, and (B) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (A) of notification that such notice or communication is available and
identifying the website address therefor.

(c) Each Party understands that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution and agrees and assumes the
risks associated with such electronic distribution, except to the extent caused
by the willful misconduct or gross negligence of the transmitting Party, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.

(d) The Borrower agrees that the DIP Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Lenders by posting the Communications on Debt Domain, IntraLinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”). The
Platform is provided “as is” and “as available.” The Agent Parties (as defined
below) do not warrant the adequacy of the Platform and expressly disclaim
liability for errors or omissions in the Communications. No warranty of any
kind, express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or the Platform. In no event shall the DIP
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any DIP Lender or any other Person
or entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Borrower’s, or the DIP Administrative

 

51



--------------------------------------------------------------------------------

Agent’s transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material that the Borrower provides to the DIP Administrative Agent
pursuant to any DIP Loan Document or the transactions contemplated therein which
is distributed to the DIP Administrative Agent or any DIP Lender by means of
electronic communications pursuant to this Section, including through the
Platform.

(e) The Borrower hereby acknowledges that (a) the DIP Administrative Agent will
make available to the DIP Lenders materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on a Platform and (b) certain of the DIP Lenders may be
“public-side” lenders (i.e., lenders that do not wish to receive material
non-public information with respect to the Borrower, its Subsidiaries or their
respective securities) (each, a “Public Lender”). The Borrower hereby agrees to
review and make all Borrower Materials that the Borrower intends to be made
available to Public Lenders clearly and conspicuously designated as “PUBLIC”. By
designating Borrower Materials as “PUBLIC”, the Borrower authorizes such
Borrower Materials to be made available to a portion of the Platform designated
“Public Investor,” which is intended to contain only information that is either
publicly available or not material information (though it may be sensitive and
proprietary) with respect to the Borrower, its Subsidiaries or their respective
securities for purposes of United States federal and state securities laws.
Notwithstanding the foregoing, the Borrower shall not be under any obligation to
mark any Borrower Materials “PUBLIC.” The Borrower agrees that (i) any DIP Loan
Documents and notifications of changes of terms of the DIP Loan Documents
(including term sheets), (ii) any financial statements delivered pursuant hereto
will be deemed to be “public-side” Borrower Materials and may be made available
to Public Lenders.

Section 12.2 Severability. In the event any provision of or obligation under
this Agreement or any other DIP Loan Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

Section 12.3 Headings. Headings and captions used in this Agreement and all
other DIP Loan Documents (including the Exhibits, Schedules and Annexes hereto
and thereto, if any) are included for convenience of reference only and shall
not be given any substantive effect.

Section 12.4 GOVERNING LAW; SUBMISSION TO JURISDICTION.

(a) THIS AGREEMENT AND EACH OTHER DIP LOAN DOCUMENT, AND ALL MATTERS RELATING
HERETO OR THERETO OR ARISING THEREFROM (WHETHER SOUNDING IN CONTRACT LAW, TORT
LAW OR OTHERWISE), SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES.

(b) EACH PARTY HERETO HEREBY CONSENTS AND AGREES THAT THE BANKRUPTCY COURT SHALL
HAVE EXCLUSIVE JURISDICTION (OR IF THE BANKRUPTCY COURT DOES NOT HAVE OR DOES
NOT EXERCISE JURISDICTION, ANY FEDERAL OR STATE COURT OF COMPETENT JURISDICTION
LOCATED IN THE BOROUGH OF MANHATTAN IN THE STATE OF NEW YORK) TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG ANY PARTIES HERETO PERTAINING
TO THE AGREEMENT OR ANY OF THE OTHER DIP LOAN DOCUMENTS OR TO ANY MATTER ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY

 

52



--------------------------------------------------------------------------------

OF THE OTHER DIP LOAN DOCUMENTS; PROVIDED THAT EACH PARTY ACKNOWLEDGES THAT ANY
APPEALS FROM THE BANKRUPTCY COURT MAY HAVE TO BE HEARD BY A COURT OTHER THAN THE
BANKRUPTCY COURT; PROVIDED, FURTHER, THAT NOTHING IN THE AGREEMENT SHALL BE
DEEMED OR OPERATE TO PRECLUDE THE DIP ADMINISTRATIVE AGENT OR ANY DIP LENDER
FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO
REALIZE ON THE DIP COLLATERAL OR ANY OTHER SECURITY FOR THE DIP OBLIGATIONS, OR
TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE DIP ADMINISTRATIVE
AGENT OR ANY DIP LENDER. EACH PARTY HERETO EXPRESSLY SUBMITS AND CONSENTS IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT,
AND EACH PARTY HEREBY WAIVES ANY OBJECTION THAT SUCH PARTY MAY HAVE BASED UPON
LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS, AND
HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT.

Section 12.5 WAIVER OF JURY TRIAL. THE BORROWER, DIP ADMINISTRATIVE AGENT AND
EACH DIP LENDER HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND
EACH OTHER DIP LOAN DOCUMENT, AND ALL MATTERS RELATING HERETO OR THERETO, AND
AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY. THE BORROWER, DIP ADMINISTRATIVE AGENT AND EACH DIP LENDER
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT
AND THE OTHER DIP LOAN DOCUMENTS, AND THAT EACH WILL CONTINUE TO RELY ON THIS
WAIVER IN THEIR RELATED FUTURE DEALINGS. THE BORROWER, DIP ADMINISTRATIVE AGENT
AND EACH DIP LENDER WARRANTS AND REPRESENTS THAT THEY HAVE HAD THE OPPORTUNITY
OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

Section 12.6 NO ORAL AGREEMENTS, ENTIRE AGREEMENT. ORAL AGREEMENTS OR
COMMITMENTS TO LEND MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT
OF A DEBT, INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT, ARE NOT ENFORCEABLE
UNDER THE BANKRUPTCY CODE. TO PROTECT THE BORROWER, DIP ADMINISTRATIVE AGENT AND
DIP LENDERS FROM MISUNDERSTANDING OR DISAPPOINTMENT, ALL AGREEMENTS REACHED BY
THE BORROWER, DIP ADMINISTRATIVE AGENT AND DIP LENDERS CONCERNING SUCH MATTERS
ARE CONTAINED IN THIS AGREEMENT, THE OTHER DIP LOAN DOCUMENTS, AND THE CHAPTER
11 ORDERS (ONCE ENTERED), WHICH COLLECTIVELY COMPRISE A COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN THE BORROWER, DIP ADMINISTRATIVE AGENT AND
DIP LENDERS. THIS AGREEMENT EMBODIES THE ENTIRE AGREEMENT AND UNDERSTANDING
BETWEEN THE PARTIES AND SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS (ORAL
OR WRITTEN), INCLUDING ALL TERM SHEETS NEGOTIATED AMONG THE PARTIES OR PROPOSED
BY ONE OR MORE PARTIES, RELATING TO THE SUBJECT MATTER HEREOF.

Section 12.7 Counterparts; Integration. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and

 

53



--------------------------------------------------------------------------------

hereto were upon the same instrument. Signatures by facsimile or by electronic
mail delivery of an electronic version of any executed signature page shall bind
the applicable Parties.

Section 12.8 No Strict Construction. The Parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the Parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any Party by virtue of the
authorship of any provisions of this Agreement.

Section 12.9 Modification of Prepetition Note Documents. Nothing herein is
intended to or shall modify waive or amend any obligations of the Borrower or
any DIP Lender under the Prepetition Indenture or the rights, relative priority
or interests of the Trustee (on behalf of the Holders) under the Prepetition
Indenture.

Section 12.10 Reinstatement. This Agreement shall remain in full force and
effect and continue to be effective or to be reinstated, as the case may be, if
at any time payment and performance of the DIP Obligations, or any part thereof,
is, pursuant to Applicable Law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the DIP Obligations, whether
as a fraudulent preference reviewable transaction or otherwise, all as though
such payment or performance had not been made. In the event that any payment, or
any part thereof, is rescinded, reduced, restored or returned, the DIP
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

Section 12.11 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Borrower and the DIP Administrative Agent and each
DIP Lender and their respective successors and permitted assigns.

Section 12.12 USA PATRIOT Act Notification. The DIP Administrative Agent (for
itself and not on behalf of any DIP Lender) and each DIP Lender hereby notifies
the Borrower that pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record certain information and documentation that
identifies the Borrower, which information includes the name and address of the
Borrower and such other information that will allow the DIP Administrative Agent
or such DIP Lender, as applicable, to identify the Borrower in accordance with
the USA PATRIOT Act.

Section 12.13 Incorporation of Chapter 11 Orders by Reference. Each of the
Borrower, the DIP Administrative Agent, and the DIP Lenders agrees that any
reference contained herein to the Chapter 11 Orders include all terms,
conditions, and provisions of such Chapter 11 Order and that the Chapter 11
Order is incorporated herein for all purposes. To the extent there is any
inconsistency between the terms of this Agreement and the terms of the Chapter
11 Orders, the terms of the Chapter 11 Orders shall govern.

Section 12.14 Voting Requirements; Amendments and Waivers.

(a) The DIP Administrative Agent shall have all necessary power, right and
obligation to take any and all action of the type specified in this Agreement or
any other DIP Loan Document as being within the DIP Administrative Agent’s or
DIP Lender’s right, powers or discretion, except (i) with respect to a Major
Decision, the DIP Administrative Agent shall only act only in accordance with
directions from all the DIP Lenders, and (ii) with respect to all other events
that under the terms of the DIP Loan Documents expressly require the consent,
approval or

 

54



--------------------------------------------------------------------------------

agreement of the DIP Lenders or Required DIP Lenders, as applicable, the DIP
Administrative Agent shall only act in accordance with such terms.

(b) This DIP Facility and the DIP Loan Documents constitute the entire agreement
between the Parties hereto, and no modification, waiver, amendment, discharge or
change of this DIP Facility or any DIP Loan Document nor any provision hereof or
thereof shall be valid unless the same is in writing and signed by the Required
DIP Lenders and acknowledged by the DIP Administrative Agent (or executed by the
DIP Administrative Agent with the consent of the Required DIP Lenders) and the
Borrower; provided that, (a) the DIP Administrative Agent may amend, modify or
supplement any provision unless such action expressly requires the consent of
the DIP Lenders or Required DIP Lenders or constitutes a Major Decision and
(b) no amendment, waiver or consent shall, unless in writing and signed by all
the DIP Lenders, do any of the following: (i) reduce the principal of, or
interest on, the DIP Loans or any fees due hereunder or any other amount due
hereunder or under any other DIP Loan Document; (ii) postpone any date fixed for
any payment of principal of, or interest on, the DIP Loans or any fees due
hereunder or under any other DIP Loan Document; (iii) release any of the DIP
Collateral or subordinate the DIP Liens and DIP Super-priority Claim from their
respective priorities as provided hereunder or under the Interim DIP Order or
Final DIP Order; (iv) increase the DIP Facility amount; (v) release any guaranty
of the DIP Facility; (vi) change the definition of “DIP Lenders” or “Required
DIP Lenders” or a requirement for approval thereof; (vii) modify any requirement
that all repayments be applied pro rata to the DIP Lenders in this Agreement
(vii) advance any New Money Loans after a DIP Event of Default; (viii) permit
any payment of prepetition Debt other than as contemplated in the First Day
Orders or by this Agreement; (ix) change the amount of the New Money Loan
Commitment of any DIP Lender (it being understood that no amendment,
modification, termination, waiver or consent with respect to any condition
precedent, covenant, mandatory prepayment or Default shall constitute a change
in the individual New Money Loan Commitment of any DIP Lender); (x) amend or
modify the provisions of Section 2.1 hereof concerning the mechanics of making
and allocating the Roll-Up Loans; (xi) amend, modify or waive Section 2.14,
Sections 7.1(a), (b), (c), (d), (e), (i) or (j), Sections 7.3(a), (e), (g) or
(i), or Section 8.7, or (xii) change or seek to change any provisions of the
Chapter 11 Orders concerning any of the foregoing (the foregoing items
(i) through (xii) are collectively known as “Major Decisions”); and, provided
further, that (i) no amendment, waiver or consent shall affect the rights or
duties of the DIP Administrative Agent under this Agreement or any DIP Loan
Document, unless such amendment, waiver or consent is in writing and is executed
by the DIP Administrative Agent in addition to the DIP Lenders whose consent is
required as set forth above; and (ii) the terms of the Fee Letter may not be
amended or waived other than by a writing executed only by all of the parties
thereto.

Section 12.15 Participations and Assignments.

(a) DIP Lender Participations. Any DIP Lender may, without the consent of, or
notice to, the DIP Administrative Agent at any time or times and without the
Borrower’s consent, grant any participation in its share of the DIP Facility to
one or more Persons not an Affiliate of the Borrower (each a “Participant”). In
the event of any such grant by a DIP Lender of a participation to a Participant,
such DIP Lender shall remain responsible for the performance of its obligations
hereunder, and the DIP Administrative Agent shall continue to deal solely and
directly with such DIP Lender in connection with such DIP Lender’s rights and
obligations hereunder, and the DIP Administrative Agent shall have no obligation
to communicate with, give any notice to, make any payment to or take any
direction from, any Participant. For the avoidance of doubt, and without
limitation, the Borrower agrees that each Participant shall be entitled to the
benefits of Section 2.17 (subject to the requirements and limitations therein,
including the requirements under Section 2.17(g) (it being understood that the
documentation required under Section 2.17(g) shall be delivered

 

55



--------------------------------------------------------------------------------

to the participating DIP Lender)) to the same extent as if it were a DIP Lender;
provided that such Participant shall not be entitled to receive any greater
payment under Section 2.17, with respect to any participation, than its
participating DIP Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each DIP Lender that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the DIP Loans or other obligations
under the DIP Loan Documents (the “Participant Register”); provided that no DIP
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments or its other
obligations under any DIP Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, or other
obligation is in registered form under section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such DIP Lender shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the DIP Administrative Agent (in its
capacity as DIP Administrative Agent) shall have no responsibility for
maintaining a Participant Register.

(b) DIP Lender Assignments. Any DIP Lender may, with the prior written consent
of the DIP Administrative Agent (which consent shall not be (x) unreasonably
withheld or delayed or (y) required if the Assignee is a DIP Lender, an
Affiliate of a DIP Lender or a Person co-managed by the same management company
or advisory firm as a DIP Lender), at any time or times and without the
Borrower’s consent, make an assignment of its pro rata share of the DIP Facility
to an Eligible Lender (as defined in the Prepetition Note Documents) (such
assignment a “DIP Loan Transfer”) not an affiliate of the Borrower (such
assignee, an “Assignee”) subject to the following conditions: (i) the Assignee
shall execute and deliver to the DIP Administrative Agent, for its approval,
acceptance and recording in the Register maintained by the DIP Administrative
Agent, an Assignment and Assumption, together with (x) a processing and
recordation fee of $5,000 (unless waived by the DIP Administrative Agent in its
sole discretion) for the DIP Administrative Agent’s own account (except that
(A) no such processing and recordation fee shall be payable in the case of an
Assignee which is an Affiliate of the assigning DIP Lender or which is otherwise
co-managed by the same management company or advisory firm as the assigning DIP
Lender and (B) such processing and recordation fee shall be $3,500 (and not
$5,000) in the case of an Assignee which is an existing DIP Lender that is not
an Affiliate of the assigning DIP Lender and that is not co-managed by the same
management company or advisory firm as the assigning DIP Lender), (y) to the
extent such Assignee is not already a DIP Lender, an Administrative
Questionnaire, and (z) to the extent such Assignee is not already a DIP Lender,
any applicable tax forms required to be provided under this Agreement; (ii) the
principal amount of any assigned New Money Loan Commitment shall be not less
than all of such DIP Lender’s pro rata share of the DIP Loans; and (iii) each
such DIP Loan Transfer shall be to an Eligible Subscriber or its designated
affiliate (including funds under common management). Upon such execution,
delivery, approval, acceptance and recording, from and after the effective date
of such assignment, (1) Assignee thereunder shall be a Party to this Agreement
and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such assignment, have the rights and obligations of a DIP Lender
hereunder and (2) the assigning DIP Lender thereunder shall to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
assignment, relinquish its rights and be released from its obligations under
this Agreement arising from and after the date of such assignment.
Notwithstanding the foregoing, the DIP Administrative Agent shall not (x) be
obligated to ascertain, monitor or inquire as to whether any DIP Lender or
prospective DIP Lender is an Eligible Lender or

 

56



--------------------------------------------------------------------------------

Eligible Subscriber (or designated affiliate (including funds under common
management) thereof), and may conclusively rely on an Assignment and Assumption
that is executed and delivered by an assignee DIP Lender that such assignee DIP
Lender is an Eligible Lender or Eligible Subscriber (or designated affiliate
(including funds under common management) thereof) or (y) have any liability
with respect to or arising out of any assignment of DIP Loans or any other
portion of the DIP Facility to a Person that is not an Eligible Lender or
Eligible Subscriber (or designated affiliate (including funds under common
management) thereof).

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at one of its offices in
the United States a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the DIP Lenders, and
the New Money Loan Commitments of, and principal amounts (and stated interest)
of the DIP Loans owing to, each DIP Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
absent manifest error, and the Borrower, the DIP Administrative Agent and the
DIP Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a DIP Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any DIP Lender at any reasonable
time and from time to time upon reasonable prior notice.

(d) Borrower Assignments. The Borrower may not assign this Agreement or any of
its rights or obligations hereunder without the prior written consent of each
DIP Lender and the DIP Administrative Agent.

Section 12.16 No Fiduciary Duty. The DIP Administrative Agent, each DIP Lender
and their respective Affiliates (collectively, the “Lender Affiliated Parties”),
may have economic interests that conflict with those of the Borrower, and the
Borrower acknowledges and agrees (a) nothing in the DIP Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between the Lender Affiliated Parties and the
Borrower, its stockholders or its Affiliates; (b) the transactions contemplated
by the DIP Loan Documents are arms’-length commercial transactions between the
Lender Affiliated Parties, on the one hand, and the Borrower, on the other;
(c) in connection therewith and with the process leading to such transaction
each of the Lender Affiliated Parties is acting solely as a principal and not
the agent or fiduciary of the Borrower, its management, stockholders, creditors
or any other Person; (d) none of the Lender Affiliated Parties has assumed an
advisory or fiduciary responsibility in favor of the Borrower with respect to
the transactions contemplated hereby or the process leading thereto (regardless
of whether any of the Lender Affiliated Parties or any of their respective
Affiliates has advised or is currently advising the Borrower on other matters)
or any other obligation to the Borrower except the obligations expressly set
forth in the DIP Loan Documents; (e) the Borrower has consulted its own legal
and financial advisors to the extent it deemed appropriate; (f) the Borrower is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto; and (g) the Borrower will not
claim that any of the Lender Affiliated Parties has rendered advisory services
of any nature or respect, or owes a fiduciary or similar duty to the Borrower,
in connection with such transaction or the process leading thereto.

[SIGNATURE PAGES FOLLOW]

 

57



--------------------------------------------------------------------------------

(Signature Page to the Debtor in Possession Credit and Security Agreement)

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
Agreement constitute an agreement executed under seal, each of the Parties have
caused this Agreement to be executed under seal the day and year first above
mentioned.

 

BORROWER:   

OREXIGEN THERAPEUTICS, INC.

 

By:      /s/ Michael A. Narachi                                                 

Name: Michael A. Narachi

Title:   President and Chief Executive Officer

 

By:      /s/ Thomas P. Lynch                                        
            

Name: Thomas P. Lynch

Title:   EVP, Chief Administrative Officer, General Counsel &

            Secretary

DIP ADMINISTRATIVE AGENT:   

WILMINGTON TRUST, NATIONAL ASSOCIATION, as

DIP Administrative Agent

 

By:                                                                   
                        

Name:

Title:



--------------------------------------------------------------------------------

DIP LENDERS:   

BAUPOST GROUP SECURITIES, L.L.C.

 

By:      /s/ Gregory Ciongoli                                        
            

Name: Gregory Ciongoli

Title:   Partner

  

 

ECOR1 CAPITAL FUND, L.P.

 

By:      /s/ Oleg Nodelman                                        
                

Name: Oleg Nodelman

Title:   Managing Director

 

ECOR1 CAPITAL FUND QUALIFIED, L.P.

 

By:      /s/ Oleg Nodelman                                        
                

Name: Oleg Nodelman

Title:   Managing Director

 

1992 MSF INTERNATIONAL LTD

By: Highbridge Capital Management LLC, as trading manager

 

By:      /s/ Jason Hempel                                        
                    

Name: Jason Hempel

Title:   Managing Director

 

1992 TACTICAL CREDIT MASTER FUND, L.P.

By: Highbridge Capital Management LLC, as trading manager

 

By:      /s/ Jason Hempel                                        
                    

Name: Jason Hempel

Title:   Managing Director

 

NINETEEN77 GLOBAL MULTI-STRATEGY ALPHA MASTER LIMITED

By: UBS O’Connor LLC, its investment advisor

 

By:      /s/ Jason Workman                                        
                

Name: Jason Workman

Title:   Assistant General Counsel

 

By:      /s/ Andrew Martin                                        
                  

Name: Andrew Martin

Title:   Managing Director

 

2



--------------------------------------------------------------------------------

Schedule 1

DIP Lenders

New Money Loan Commitments

 

 

Part A — New Money Loan Commitments

 

DIP Lender

   New Money Loan
Commitment      Percentage  

Baupost Group Securities, L.L.C.

   $ 21,169,355        60.5 % 

EcoR1 Capital Fund, L.P.

   $ 915,927        2.6 % 

EcoR1 Capital Fund Qualified, L.P.

   $ 4,164,718        11.9 % 

1992 MSF International Ltd

   $ 1,340,726        3.8 % 

1992 Tactical Credit Master Fund, L.P.

   $ 352,823        1.0 % 

Nineteen77 Global Multi-Strategy Alpha Master Limited

   $ 7,056,451        20.2 %    

 

 

    

 

 

 

Total

   $ 35,000,000        100 %    

 

 

    

 

 

 

Part B — Applicable Percentages

 

DIP Lender

   Applicable
Percentage  

Baupost Group Securities, L.L.C.

     60.5 % 

EcoR1 Capital Fund, L.P.

     2.6 % 

EcoR1 Capital Fund Qualified, L.P.

     11.9 % 

1992 MSF International Ltd

     3.8 % 

1992 Tactical Credit Master Fund, L.P.

     1.0 % 

Nineteen77 Global Multi-Strategy Alpha Master Limited

     20.2 %    

 

 

 

Total

     100 %    

 

 

 

 

3



--------------------------------------------------------------------------------

Schedule 2

List of First Day Motions

 

1.

Motion to Continue Prepetition Cash Management System

 

2.

Motion to Pay Prepetition Claims of Critical Vendors

 

3.

Motion to Continue Prepetition Customer Programs

 

4.

Motion to Continue Employee Related Programs and Pay Prepetition Employee Wages

 

5.

Motion to Continue Prepetition Insurance Programs

 

6.

Motion to Obtain Post-Petition Financing

 

7.

Motion to Pay Prepetition Taxes and Regulatory Fees

 

8.

Motion to Retain Kurtzman Carson Consultants LLC as Claims and Noticing Agent

 

9.

Motion to Provide Adequate Protection to Utility Providers

 

10.

Motion to Establish Notice and Objection Procedures for Transfer of Equity
Securities



--------------------------------------------------------------------------------

Schedule 3

Real Property Leases of Borrower

Borrower is a party to that certain Office Lease dated as of December 7, 2007,
as amended, concerning the lease of office space in the two buildings located at
3344 and 3366 North Torrey Pines Court, La Jolla, CA 92037, of a total of 29,935
rentable and 27,524 usable square feet divided as follows: 9,628 rentable square
feet of space on the first (1st) floor of the 3344 Building [Suite 100]; 12,601
rentable square feet of space on the second (2nd) floor of the 3344 building
[Suite 200]; and 7,706 rentable square feet on the third (3rd) floor of the 3366
Building [Suites 301, 310, 320 and 322]. The lease terminates on February 29,
2020.



--------------------------------------------------------------------------------

Schedule 4

Schedule of Intellectual Property



--------------------------------------------------------------------------------

Exhibit A

Initial Budget

[ATTACHED]

 

A-1



--------------------------------------------------------------------------------

Exhibit B

Form of Notice of Borrowing

_______________, 2018

 

                                 

                                 

                                 

                                 

                                 

 

  RE:

Notice of Borrowing under Debtor in Possession Credit and Security Agreement

Ladies and Gentlemen:

This Notice of Borrowing is delivered to you pursuant to Section 2.2(c) of the
Debtor in Possession Credit and Security Agreement dated                    ,
2018 (the “DIP Loan Agreement”), by and among Orexigen Therapeutics, Inc., a
Delaware corporation (the “Borrower”), Wilmington Trust, National Association,
as the DIP Administrative Agent, and each of the DIP Lenders from time to time
party thereto (as may be amended from time to time, the “DIP Loan Agreement”).

Unless otherwise defined herein, capitalized terms used herein shall have the
meanings given to such terms in the DIP Loan Agreement.

The Borrower hereby requests a New Money Loan as follows:

 

Loan Amount Requested:

   $___________   

Requested Funding Date (which shall be a Business Day):

   ___________, 2018   

Wiring Instructions:

   ___________   

The Borrower hereby certifies that (i) on the date of, and after giving effect
to, the New Money Loan requested hereby, no Default or DIP Event of Default has
occurred and is continuing; (ii) on the date of, and after giving effect to, the
New Money Loan requested hereby, all of the representations and warranties of
the Borrower contained in Article 3 of the DIP Loan Agreement are true and
correct; (iii) the proceeds of the New Money Loan requested hereby will be used
in accordance with the approved Budget, the terms of the DIP Loan Agreement and
each Chapter 11 Order that has been entered as of the date hereof; and (iv) all
conditions applicable to the making of this New Money Loan set forth in Article
7 of the DIP Loan Agreement have been satisfied.

IN WITNESS WHEREOF, Borrower has caused this Notice of Borrowing to be executed
and delivered as of the date first written above.

 

OREXIGEN THERAPEUTICS, INC.

By:                                                                
                                 

Name:

Title:

 

B-1



--------------------------------------------------------------------------------

Exhibit C

Letter Agreement with Orexigen Therapeutics Ireland Limited

[ATTACHED]

 

C-1



--------------------------------------------------------------------------------

OREXIGEN THERAPEUTICS, INC.

3344 North Torrey Pines Court

Suite 200

La Jolla, CA 92037

March 12, 2018

Orexigen Therapeutics Ireland Limited

2nd Floor

Palmerston House,

Fenian Street

Dublin 2

Ireland

 

Re:

Asset Dispositions by Orexigen Therapeutics Ireland Limited (“Orexigen Ireland”)

Ladies and Gentlemen:

Reference is hereby made to that certain Debtor in Possession Credit and
Security Agreement, dated March 12, 2018 (the “DIP Loan Agreement”), between
Orexigen Therapeutics, Inc. (as the “Borrower”), and the DIP Administrative
Agent and DIP Lenders named therein. Capitalized terms used and not otherwise
defined in this letter (the “Letter Agreement”) shall have the meanings assigned
to such terms in the DIP Loan Agreement, a copy of which has been provided to
Orexigen Ireland (together with the Borrower, the “Parties” to this Letter
Agreement)

Pursuant to Section 2.14(a) of the DIP Loan Agreement, the Borrower has agreed
to certain mandatory repayment terms upon any disposition of assets by Orexigen
Ireland, for the benefit of the DIP Administrative Agent and the DIP Lenders.

In light of the foregoing, the Parties hereby agree as follows:

 

  1.

Orexigen Ireland shall not sell assets outside the ordinary course of business
unless such sale is approved by the Required DIP Lenders in their sole
discretion.

 

  2.

Promptly upon, but in no event more than two (2) Business Days after receipt by
Orexigen Ireland of net cash proceeds from any disposition of assets of Orexigen
Ireland, Orexigen Ireland shall apply 100% of the net cash proceeds so received
to repay intercompany debt owing from Orexigen Ireland to the Borrower (such
funds the “Loan Repayment Funds”).

 

  3.

Any sale of assets outside the ordinary course of business by Orexigen Ireland
shall be for cash, except as may be approved, in writing, by the Required DIP
Lenders. Any such sale shall be subject to, and any document respecting such
sale shall include a provision requiring the application of the Loan Repayment
Funds as set forth in paragraph 1 above and Section 2.14(a) of the DIP Loan
Agreement.

 

  4.

Promptly upon receipt by the Borrower of the Loan Repayment Funds, but in no
event more than two (2) business days thereafter, the Borrower shall prepay the
DIP Obligations in an amount equal to 100% of the Loan Repayment Funds.

 

C-2



--------------------------------------------------------------------------------

  5.

The DIP Administrative Agent, for the benefit of the DIP Lenders, is a
third-party beneficiary of this Letter Agreement.

 

  6.

This Letter Agreement shall be effective as of the Closing Date (as defined in
the DIP Loan Agreement).

 

  7.

No term or provision of the DIP Loan Agreement is amended, waived, modified or
supplemented by this Letter Agreement, and each term and provision of the DIP
Loan Agreement remains in full force and effect.

 

  8.

This Letter Agreement shall be governed by, and shall be construed and enforced
in accordance with the laws of the state of New York, without regard to
conflicts of law principles.

 

  9.

This Letter Agreement may be executed and delivered in multiple counterparts,
each of which, when so executed and delivered, shall be an original, but such
counterparts shall together constitute but one and the same instrument and
agreement. A facsimile or Portable Document Format copy of a signature shall
have the same force and effect as an original signature.

 

  10.

EACH PARTY HERETO HEREBY CONSENTS AND AGREES THAT THE BANKRUPTCY COURT SHALL
HAVE EXCLUSIVE JURISDICTION (OR IF THE BANKRUPTCY COURT DOES NOT HAVE OR DOES
NOT EXERCISE JURISDICTION, ANY FEDERAL OR STATE COURT OF COMPETENT JURISDICTION
LOCATED IN THE BOROUGH OF MANHATTAN IN THE STATE OF NEW YORK) TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG ANY PARTIES HERETO PERTAINING
TO THE AGREEMENT OR ANY OF THE OTHER DIP LOAN DOCUMENTS OR TO ANY MATTER ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER DIP LOAN DOCUMENTS;
PROVIDED THAT EACH PARTY ACKNOWLEDGES THAT ANY APPEALS FROM THE BANKRUPTCY COURT
MAY HAVE TO BE HEARD BY A COURT OTHER THAN THE BANKRUPTCY COURT; PROVIDED,
FURTHER, THAT NOTHING IN THE AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE
THE DIP ADMINISTRATIVE AGENT OR ANY DIP LENDER FROM BRINGING SUIT OR TAKING
OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE DIP COLLATERAL OR
ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT
ORDER IN FAVOR OF THE DIP ADMINISTRATIVE AGENT OR ANY DIP LENDER. EACH PARTY
HERETO EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH PARTY HEREBY WAIVES ANY
OBJECTION THAT SUCH PARTY MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION,
IMPROPER VENUE OR FORUM NON CONVENIENS, AND HEREBY CONSENTS TO THE GRANTING OF
SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

 

C-3



--------------------------------------------------------------------------------

Please sign a counterpart of this Letter Agreement in the place indicated below,
whereupon this Letter Agreement shall become a binding agreement.

 

Very truly yours,

 

OREXIGEN THERAPEUTICS, INC.

By:

 

/s/ Michael A. Narachi

Name:

 

Michael A. Narachi

Title:

 

President and Chief Executive Officer

By:

 

/s/ Thomas P. Lynch

 

Name: Thomas P. Lynch

Title: EVP, Chief Administrative Officer, General Counsel & Secretary

 

OREXIGEN THERAPEUTICS IRELAND LIMITED

By:

 

/s/ Thomas P. Lynch

 

Name: Thomas P. Lynch

Title: Director

By:

 

/s/ Philip N. Roberts

 

Name: Philip N. Roberts

Title: Director

Accepted:

Wilmington Trust, National Association

By:                                                                   

Name:

Title:

 

C-4



--------------------------------------------------------------------------------

Exhibit D

KEIP/KERP Term Sheet

[ATTACHED]

 

D-1



--------------------------------------------------------------------------------

KEY EMPLOYEE INCENTIVE PLAN TERM SHEET

 

KEIP Objective

  

The Orexigen Therapeutics, Inc. Key Employee Incentive Plan (the “KEIP”) is
designed to provide incentive payments to certain employees (“Participating
Employees”) of Orexigen Therapeutics, Inc. (the “Company”) to encourage the
achievement of certain performance targets, and to maximize the value of the
estate.

 

This program, which will cover the Q1-Q4 Fiscal Year 2018 period, is to replace
the Company’s pre-petition Q1-Q2 Retention Plan for Participating Employees, as
well as replace the normal 2018 annual bonus, any severance arrangements and
long-term incentives.

Participating Employees

  

The Participating Employees are:

 

•   Michael Narachi, Chief Executive Officer

 

•   Thomas Cannell, Chief Operating Officer

 

•   Peter Flynn, Head of Global Development

 

•   Monica Forbes, Acting Chief Financial Officer

 

•   Thomas Lynch, Chief Administrative Officer

 

•   Stephen Moglia, Chief Accounting Officer

Incentives Payments

  

Operational Incentives

 

Operational Incentive payments will be measured based on operating disbursements
from the cumulative budget through the completion of the bankruptcy process.
Only the Acting Chief Financial Officer and the Chief Accounting Officer
(“Participating Finance Employees”) are eligible for the Operational Incentives.

 

Asset Sale Incentives

 

Asset Sale Incentives will be paid in connection with the sale of the Company’s
assets if such sale takes place during Fiscal Year 2018. Such incentives may be
offset based on the following: transaction value, asset sale/distribution of
proceeds, stalking horse bid price (if applicable), milestones related to the
Company’s liquidation, the recovery rate of creditors, and wind down cash flows.

 

For the Participating Finance Employees, the Operational Incentive will be
deducted from the Asset Sale Incentive.

 

D-2



--------------------------------------------------------------------------------

Structure of Payment

  

Operational Incentives

 

Participating Finance Employees will receive a one-time payout equal to
three-months of their base salary if operating disbursements during the
bankruptcy process are no more than 115% of the cumulative budget through the
completion of the bankruptcy process.

 

Asset Sale Incentives

 

The Asset Sale Incentives will be based on a percentage of the proceeds from the
asset sale (whether in one or a series of asset sales and fully-paid up license)
(the “Asset Sale Proceeds”) as outlined below. Collectively, the Participating
Employees will receive an allocated portion of an aggregate payout equal to a
percentage of Asset Sale Proceeds (the “Incentive Payout”). Allocation of the
Incentive Payout to individual Participating Employees will be determined by the
Company’s Compensation Committee; provided, however, if the Asset Sale Proceeds
do not exceed $80 million, the Chief Executive Officer is not eligible to
participate in the Incentive Payout, and such Incentive Payout shall be
reallocated among the other Participating Employees, as determined by the
Compensation Committee.

 

In the event of the involuntary termination of employment of a Participating
Employee by the Company for cause or voluntary termination of employment by a
Participating Employee for any reason, the amount of the Incentive Payout
allocated for such departing Participating Employee may be reallocated among the
other Participating Employees, as determined by the Compensation Committee of
the company.

 

Asset Sale Incentives are uncapped to motivate achievement of maximum sale
value.

  

 

Asset Sale Proceeds

   Incentive
Payout  

$0 - $40m

     0 % 

$40 - $80m

     1 % 

$80m - $120m

     1.5 % 

$120m - $165m

     2.0 % 

$165m and higher

     2.5 % 

 

  

In the event of an asset sale funded in part or in whole by a “credit bid”, the
Asset Sale Proceeds will include the portion of the sale proceeds covered by
such “credit bid”.

 

D-3



--------------------------------------------------------------------------------

Effect of Termination of Employment   

Upon the involuntary termination of employment of a Participating Employee by
the Company for cause or voluntary termination of employment by an Participating
Employee for any reason, the right to any amounts under the KEIP that may be
owed to such Participating Employee will be forfeited on the date of such
employment termination and such Participating Employee will have no further
rights under the KEIP.

 

Upon the involuntary termination of employment of a Participating Employee
without cause, the Participating Employee will be paid pro-rata based on actual
performance during the measurement period and for death and disability. If an
asset sale is to occur within 12 weeks of the Participating Employee’s
involuntary termination without cause, the Participating Employee is eligible to
receive what they should have received if still employed at the time of the
asset sale.

Performance

Measurement

Period

  

Operational Incentive:

 

Operational Incentive payments will be measured based on operating disbursements
from the cumulative budget through the completion of the bankruptcy process.

 

Asset Sale Incentive:

 

Covers asset sale for Fiscal Year 2018 Q1 through Q4 period.

Payout Period   

Operational Incentive is paid out upon the end of the bankruptcy process. Asset
Sale Incentive is paid out on close of the asset sale.

 

D-4



--------------------------------------------------------------------------------

KEY EMPLOYEE RETENTION PLAN TERM SHEET

 

KERP Objective

  

The Orexigen Therapeutics, Inc. Key Employee Retention Plan (the “KERP”) is
designed to retain key employees (“Non-Insiders”) of Orexigen Therapeutics, Inc.
(the “Company”) in their current roles over the near term while providing them
with financial stability.

 

Currently, the Company’s pre-petition Q1-Q2 incentive plan will be cancelled,
which would leave Non-Insiders with a base salary as their only means of
compensation. This program, which covers the Q1-Q4 Fiscal Year 2018 period, is
designed to bring the Non-Insiders’ compensation closer to market by providing
guaranteed pay contingent upon remaining employed through the vesting period.

Participating Employees

  

Participating employees will include approximately 66 Non-Insiders employed by
the Company, as determined by the Chief Executive Officer of the Company.

Timing of Payments

  

Payments will be available to Non-Insiders from the implementation of the KERP
until the Company sells its assets or emerges from bankruptcy (the “Vesting
Period”).

Payments

  

The collective funds reserved for the KERP will not exceed $3,115,000
(“Collective Funds”).

 

Non-Insiders will be able to obtain an amount equal to three-months of the
Non-Insider’s base salary.

 

In the event of the involuntary termination of employment of a Non-Insider by
the Company for cause or voluntary termination of employment by a Non-Insider
for any reason, the amount of the Collective Funds allocated for such departing
Non-Insider may be allocated to another Non-Insider(s), as determined by the
Chief Executive Officer of the Company.

Structure of Payment

  

The amount of payment received by each of the Non-Insiders will be based solely
on their employment with the Company. No other performance metrics will be
included.

Effect of Termination of Employment   

Award will be forfeited if a Non-Insider resigns voluntarily or is terminated
for cause.

Awards would be 100% paid for involuntary termination without cause during the
Vesting Period.

 

D-5



--------------------------------------------------------------------------------

Exhibit E

ADMINISTRATIVE QUESTIONNAIRE

 

Deal Name:

   Orexigen Therapeutics, Inc.      

Agent Address:

  

Wilmington Trust, N.A

  

Return To:

  

Loan Agency Middle Admin

  

50 South Sixth Street

  

Phone:

  

612-217-5649

  

Suite 1290

  

Fax:

  

612-217-5651

  

Minneapolis, MN 55402

  

E-mail:

  

LoanAgency@WilmingtonTrust.com

LENDER INFORMATION:

 

Legal Name of Lender: Legal Address: Fund Manager:

ADMINISTRATIVE/OPERATIONS/NOTICES CONTACTS:

 

    

Primary Contact

  

Secondary Contact

Name:

     

Company:

     

Title:

     

Address:

 

     

Phone:

     

Fax:

     

E-Mail Address:

     

CREDIT CONTACTS:

 

    

Primary Contact

  

Secondary Contact

Name:

     

Company:

     

Title:

     

Address:

 

     

Phone:

     

 

E-1



--------------------------------------------------------------------------------

Fax: E-Mail Address:

INTRALINKS CONTACTS:

 

Name:

Phone:

E-mail Address:

 

Name:

Phone:

E-mail Address:

 

Name:

Phone:

E-mail Address:

DOMESTIC WIRE INSTRUCTIONS:

 

Currency:

Bank Name:

Swift/Routing No.:

Account Name:

Account No.:

FCC Account Name:

FCC Account No.:

Attention:

FOREIGN WIRE INSTRUCTIONS:

 

Currency:

Bank Name:

Swift/Routing No.:

Account Name:

Account No.:

FCC Account Name:

FCC Account No.:

Attention:

Reference:

 

Currency:

Bank Name:

Swift/Routing No.:

Account Name:

Account No.:

FCC Account Name:

FCC Account No.:

 

E-2



--------------------------------------------------------------------------------

Attention:

Reference:

 

Currency:

Bank Name:

Swift/Routing No.:

Account Name:

Account No.:

FCC Account Name:

FCC Account No.:

Attention:

Reference:

TAX FORM PROVIDED:

W-9         ☐

W-8BEN ☐

W-8IMY ☐

W-8ECI  ☐

W-8EXP ☐

Other      ☐

 

E-3



--------------------------------------------------------------------------------

Exhibit F

FORM OF ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (“Assignment and Acceptance”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below, receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto (the “Standard Terms and Conditions”) are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Acceptance as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Acceptance, without representation or warranty by the Assignor.

1. Assignor: ______________________________

2. Assignee: ______________________________ [and is an Affiliate of [identify
Lender]]

3. Borrower: Orexigen Therapeutics, Inc., a Delaware corporation (the
“Borrower”)

4. DIP Administrative Agent: Wilmington Trust, National Association, as the DIP
Administrative Agent (the “Administrative Agent”)

5. Credit Agreement: The Debtor In Possession Credit Agreement dated as of
March 12, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time-to-time, the “Credit Agreement”) among the
Borrower, the DIP Lenders from time to time party thereto and the DIP
Administrative Agent.

 

F-1



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Assignor[s]1

   Assignee[s]2      Aggregate New
Money Loan
Commitments
for all Lenders3      Aggregate
Amount
of DIP Loans
for all
Lenders      Amount of
New Money
Loan
Commitments
Assigned4      Amount
of DIP Loans
Assigned      Applicable
Percentage
of
Aggregate
New Money
Loan
Commitments/
DIP Loans
Assigned5         $ ____________         $ ______           _________ %        $
____________         $ ______           _________ % 

[7. Trade Date: __________________]6

Effective Date: __________________, 20__7

 

 

1 

List each Assignor, as appropriate.

2 

List each Assignee, as appropriate.

3 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

4 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

5 

Set forth, to at least 9 decimals, as a percentage of the New Money Loan
Commitments/DIP Loans of all DIP Lenders thereunder.

6 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

7 

To be inserted by the Administrative Agent and which shall be the Effective Date
of recordation of transfer in the Register therefor.

 

F-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

By:                                                                
                                 

Name:                                                                
                           

Title:                                                                
                             

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

By:                                                                
                                 

Name:                                                                
                           

Title:                                                                
                             

[Consented to and]8 Accepted:

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as DIP Administrative Agent

By:                                                                
                           

Name:                                                                
                     

Title:                                                                
                       

 

 

8 

To be added when the consent of the DIP Administrative Agent is required by the
terms of the Credit Agreement.

 

F-3



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other DIP Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the DP Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any DIP Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any DIP Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a DIP Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Lender and Eligible Subscriber (or its designated
affiliate (including funds under common management)) under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a DIP Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a DIP Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to the Credit Agreement, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the DIP Administrative Agent or any DIP Lender, and (v) if it is a Foreign
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the DIP Administrative Agent, the Assignor or any other DIP Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the DIP Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the DIP Loan Documents are
required to be performed by it as a DIP Lender.

2. Payments. From and after the Effective Date, the DIP Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued up to but excluding the Effective Date
and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the laws of the State of New York.

 

F-4



--------------------------------------------------------------------------------

EXHIBIT G-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Debtor in Possession Credit and Security
Agreement dated                    , 2018 (the “Credit Agreement”), by and among
Orexigen Therapeutics, Inc., a Delaware corporation (the “Borrower”), Wilmington
Trust, National Association, as the DIP Administrative Agent, and each of the
DIP Lenders from time to time party thereto.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the DIP Loan(s) (as well as any DIP Lender Note(s) evidencing such DIP
Loan(s)) in respect of which it is providing this certificate, (ii) it is not a
bank within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code of
1986, (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Internal Revenue Code of 1986 and (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code of 1986.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E (as applicable). By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF DIP LENDER]

 

By:                                                            
                               

Name:

Title:

Date: ________ __, 20[    ]

 

G-1-1



--------------------------------------------------------------------------------

EXHIBIT G-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Debtor in Possession Credit and Security
Agreement dated                     , 2018 (the “Credit Agreement”), by and
among Orexigen Therapeutics, Inc., a Delaware corporation (the “Borrower”),
Wilmington Trust, National Association, as the DIP Administrative Agent, and
each of the DIP Lenders from time to time party thereto.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code
of 1986, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code of 1986 and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Internal Revenue Code of 1986.

The undersigned has furnished its participating DIP Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E (as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E (as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such DIP Lender and (2) the undersigned shall have at all times furnished such
DIP Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:                                                            
                               

Name:

Title:

Date: ________ __, 20[    ]

 

G-2-1



--------------------------------------------------------------------------------

EXHIBIT G-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Debtor in Possession Credit and Security
Agreement dated                     , 2018 (the “Credit Agreement”), by and
among Orexigen Therapeutics, Inc., a Delaware corporation (the “Borrower”),
Wilmington Trust, National Association, as the DIP Administrative Agent, and
each of the DIP Lenders from time to time party thereto.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code of 1986, (iii) it is not a ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Internal Revenue Code of 1986,
and (iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Internal Revenue Code of 1986.

The undersigned has furnished its participating DIP Lender with a certificate of
its non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E (as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such DIP Lender in writing, and (2) the undersigned shall
have at all times furnished such DIP Lender with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:                                                            
                               

Name:

Title:

Date: ________ __, 20[    ]

 

G-3-1



--------------------------------------------------------------------------------

EXHIBIT G-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Debtor in Possession Credit and Security
Agreement dated                     , 2018 (the “Credit Agreement”), by and
among Orexigen Therapeutics, Inc., a Delaware corporation (the “Borrower”),
Wilmington Trust, National Association, as the DIP Administrative Agent, and
each of the DIP Lenders from time to time party thereto.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the DIP
Loan(s) (as well as any DIP Lender Note(s) evidencing such DIP Loan(s)) in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such DIP Loan(s) (as well as
any DIP Lender Note(s) evidencing such DIP Loan(s)), (iii) with respect to the
extension of credit pursuant to this Credit Agreement or any other DIP Loan
Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, (iv) none of its
direct or indirect partners/members is a ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Internal Revenue Code of 1986
and (v) none of its direct or indirect partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Internal Revenue Code of 1986.

The undersigned has furnished the DIP Administrative Agent and the Borrower with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E (as applicable) or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable) from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the DIP Administrative Agent, and
(2) the undersigned shall have at all times furnished the Borrower and the DIP
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF DIP LENDER]

By:                                                            
                               

Name:

Title:

Date: ________ __, 20[    ]

 

G-4-1